     Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 1 of 85 PageID #:1



                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS




LOUISIANA HEALTH SERVICE &
INDEMNITY COMPANY, D/B/A BLUE
CROSS AND BLUE SHIELD OF                     Civil Action No.
LOUISIANA, AND HMO LOUISIANA,
INC. on behalf of themselves and all those
similarly situated,
                 Plaintiffs,
v.
ABBVIE INC., ABBVIE
BIOTECHNOLOGY LTD., and AMGEN
INC.,
                Defendants.



            CLASS ACTION COMPLAINT AND JURY TRIAL DEMAND
        Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 2 of 85 PageID #:2



                                                  TABLE OF CONTENTS
I.       INTRODUCTION ...............................................................................................................1 

II.      PARTIES .............................................................................................................................4 

III.     JURISDICTION AND VENUE ..........................................................................................5 

IV.      REGULATORY BACKGROUND .....................................................................................6 

         A.         The federal regulatory structure encourages competition among drug
                    companies. ...............................................................................................................6 

                    1.         The Hatch-Waxman Act allows for approval of generic versions of
                               small molecule drugs and enables competition with their brand
                               counterparts. .................................................................................................7 

                    2.         The Biologics Price Competition and Innovation Act likewise
                               allows for approval of biosimilar drugs and enables competition
                               with their biologic counterparts. ..................................................................9 

         B.         Follow-on drugs (including biosimilars) have a real effect on competition. .........12 

         C.         New products may be protected by valid patents for a limited time, but not
                    forever. ...................................................................................................................14 

         D.         Regulatory frameworks permit challenges to drug patents....................................16 

         E.         Biologic companies can abuse the patent system and BPCIA framework. ...........21 

V.       FACTS ...............................................................................................................................23 

         A.         Humira is the best-selling drug in the world and AbbVie’s lifeblood. ..................23 

         B.         AbbVie works to preserve its Humira profits at all costs, purposely
                    creating a patent thicket to trap its would-be competitors. ....................................25 

                    1.         AbbVie has admitted that it sought to extend its exclusivity over
                               Humira by several years by creating an elaborate thicket of patents. ........26 

                    2.         AbbVie’s patent thicket consists of overlapping patents, drawn
                               from just a few families, and largely from applications filed more
                               than a decade after Humira launched. ........................................................31 

                    3.         AbbVie sought to obtain patents regardless of their merits. ......................33 

         C.         Amgen submits the first application for a Humira biosimilar and
                    ultimately gets paid to delay entry by five years. ..................................................38 




                                                                       i
        Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 3 of 85 PageID #:3



         D.        AbbVie enters into deals with other would-be competitors, delaying their
                   entry and preserving the five-month payment to Amgen. .....................................42 

                   1.        AbbVie next settles with Samsung Bioepis despite there being no
                             litigation between the companies. ..............................................................42 

                   2.        The third would-be biosimilar to settle receives the third earliest
                             entry date....................................................................................................43 

                   3.        AbbVie next settles with Sandoz and gives it the next entry date. ............43 

                   4.        Fresenius Kabi settles on the heels of Sandoz and gets the same
                             entry date without even filing a biosimilar application in the United
                             States. .........................................................................................................45 

                   5.        AbbVie enters a deal with Momenta without litigation, allowing it
                             the fifth entry date. .....................................................................................46 

                   6.        AbbVie makes its next deal with Pfizer in a matter of weeks,
                             allowing it to enter with Momenta. ............................................................46 

                   7.        AbbVie gives Coherus, as last to settle (so far), the latest entry
                             date. ............................................................................................................46 

                   8.        One biosimilar manufacturer remains in litigation with AbbVie,
                             challenging the patent thicket: Boehringer. ...............................................47 

         E.        AbbVie’s deals are having their intended effect: delaying competition for
                   Humira and lower prices for payers. ......................................................................48 

VI.      CLASS ALLEGATIONS ..................................................................................................49 

VII.     MARKET POWER AND RELEVANT MARKET ..........................................................52 

VIII.  MARKET EFFECTS AND CLASS DAMAGES .............................................................53 

IX.      ANTITRUST IMPACT .....................................................................................................55 

X.       INTERSTATE AND INTRASTATE COMMERCE ........................................................55 

XI.      CLAIMS FOR RELIEF .....................................................................................................56 

         COUNT I Violation of Section 1 of the Sherman Act: Pay-For-Delay Agreement
             (Against AbbVie and Amgen on Behalf of the Injunctive Relief Class) ...............56 

         COUNT II Violation of State Law: Pay-For-Delay Agreement (Against AbbVie
             and Amgen on Behalf of the Damages Class) .......................................................58 




                                                                    ii
        Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 4 of 85 PageID #:4



          COUNT III Violation of State Law: Monopolization (Against AbbVie on Behalf
              of the Damages Class) ...........................................................................................63 

          COUNT IV Violation of State Law: Unfair and Unconscionable Conduct
              (Against Defendant AbbVie on Behalf of the Damages Class) .............................67 

          A.        Alaska ....................................................................................................................69 

          B.        Arizona ...................................................................................................................69 

          C.        California ...............................................................................................................70 

          D.        District of Columbia ..............................................................................................71 

          E.        Florida ....................................................................................................................72 

          F.        Georgia...................................................................................................................73 

          G.        Illinois ....................................................................................................................73 

          H.        Nebraska ................................................................................................................74 

          I.        Nevada ...................................................................................................................74 

          J.        New Hampshire .....................................................................................................75 

          K.        New Mexico ...........................................................................................................75 

          L.        North Carolina .......................................................................................................76 

          M.        North Dakota ..........................................................................................................77 

          N.        South Carolina .......................................................................................................78 

          O.        Utah ........................................................................................................................78 

          P.        West Virginia .........................................................................................................79 

XII.      DEMAND FOR RELIEF...................................................................................................79 

XIII.  JURY DEMAND ...............................................................................................................80 




                                                                      iii
       Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 5 of 85 PageID #:5



                                    I.      INTRODUCTION

        1.     AbbVie’s rheumatoid arthritis drug Humira has been the best-selling drug in the

United States for six consecutive years, bringing in more than $13.6 billion in sales in the U.S. in

2018 and nearly $20 billion worldwide. Approved in the U.S. in 2002, Humira’s sales have been

on the increase since the beginning. But the original patent on Humira, a biologic drug, would

expire in late 2016, leading to competition for Humira prescriptions from manufacturers of

biosimilar drugs. Biologics and their biosimilars are relatively new but in many respects, they are

similar to traditional brand drugs and their generics. The effect of competition on brand drugs by

their generics is, of course, well-established: once competition enters, brand sales fall rapidly as

the market shifts toward less-expensive generic competitor products. Generics quickly erode the

sales of the corresponding brand drug by pricing at a discount, with generic discounts increasing

as more generic sellers enter the market. If history and economics are any guide, a similar

reduction in Humira’s market share and a substantial drop in revenues from the drug would

follow entry by Humira biosimilars.

        2.     Humira’s sales have kept AbbVie afloat since 2013, generating approximately

half of the company’s revenues. AbbVie has other drugs in the pipeline, but sales of those drugs

would not start until 2019 or beyond, potentially leaving a gaping hole to fill if competition for

Humira began in late 2016. So, AbbVie found an ingenious – albeit illegal – way to bridge the

gap.

        3.     AbbVie’s scheme was fairly simple. First, AbbVie would create a virtually

impenetrable patent thicket – an “absolute minefield of IP” – to snare and mire down any

potential competitor. The more patents – valid or not – to contend with, the longer AbbVie could

keep competition for Humira at bay and thus the longer Humira could command supra-

competitive prices. AbbVie now has more than 100 (and maybe as many as 130 or more) patents


                                                  1
      Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 6 of 85 PageID #:6



ostensibly covering Humira. More than 90% of these were issued in 2014 or later, despite

approval and marketing of Humira beginning 12 years earlier. Many of AbbVie’s patents have

clear deficiencies and would not withstand court scrutiny; for example, some claim not Humira

but Humira-like compounds, and others have been invalidated by the U.S. Patent and Trademark

Office. But the patents served their purpose: creating a thicket so dense that competitors would

have to engage in costly and time-consuming litigation over dozens upon dozens of patents

before they could launch competing products.

       4.      AbbVie has been up front about its intentions to use this patent thicket to delay

potential competition, talking publicly about its “U.S. patent estate” and the fact that the “bulk of

[the] IP strategy … is designed to make it more difficult for a biosimilar to follow behind you

and come up with a very, very similar biosimilar.” Bogging potential competitors down in

litigation over the patents meant a delay of years: “As you evaluate the timeframe for a potential

U.S. biosimilar market entry, it is important that you consider the legal process and the likely

timeline for resolution …. [B]ased on similar cases, the total litigation timing may be as long as

four or five years.”

       5.      AbbVie used the patent system to make the costs to any potential competitor so

high that the would-be competitor would not become an actual competitor. Despite the patents’

weaknesses—and despite the fact that AbbVie frequently asserted patents that it had no basis to

believe were infringed—the sheer volume of patents and claims in AbbVie’s patent thicket

frustrated biosimilar companies’ efforts to come to market.

       6.      Second, AbbVie paid a potential competitor to delay entry even further. At least

nine companies have indicated an intent to market biosimilars to compete with Humira. Three




                                                  2
      Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 7 of 85 PageID #:7



currently have approval from the FDA, but none have launched. Instead, AbbVie entered into

deals with each to delay their entry until various dates in 2023.

       7.      Not everyone has the same 2023 entry date, though. Amgen was the first

biosimilar competitor to receive FDA approval, but under the regulatory framework was not

entitled to any period of exclusivity during which it would be the only biosimilar on the market.

In exchange for Amgen dropping its challenges to AbbVie’s patents and agreeing not to launch

its biosimilar product until January 2023, however, AbbVie provided Amgen with a de facto

exclusivity by agreeing not to allow other biosimilars to enter the market within five months of

Amgen. Amgen thus will have five months as the only biosimilar on the market, enabling it to

charge higher prices and realize hundreds of millions of dollars in higher profits than it would if

it faced competition during this period. The pay-for-delay deal between AbbVie and Amgen was

anticompetitive and unlawful.

       8.      Because of AbbVie’s unlawful scheme and monopolization of the market,

Humira’s sales did not slow down after the primary patent on Humira expired at the end of 2016.

They did not slow down after the FDA approved, that same year, the first drug to compete with

Humira. Absent AbbVie’s patent thicket and its pay-for-delay deal with Amgen, competition for

Humira would have begun as early as the original composition patent for Humira expired at the

end of 2016. Because of AbbVie’s unlawful scheme and the delay it bought from Amgen,

Humira has not yet faced competition and may not face competition until 2023. AbbVie and

Amgen win. Payers lose.

       9.      Louisiana Health Service & Indemnity Company, d/b/a Blue Cross Blue Shield of

Louisiana, and HMO Louisiana, Inc., Plaintiffs and class members are end-payers for Humira.

They are the last links in the pharmaceutical distribution chain, and they paid overcharges for




                                                 3
      Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 8 of 85 PageID #:8



Humira as a result of AbbVie’s anticompetitive conduct and Amgen’s agreement not to compete

with AbbVie. This action seeks to recover those overcharges for and all similarly situated.

                                         II.     PARTIES

       10.     Louisiana Health Service & Indemnity Company, d/b/a Blue Cross and Blue

Shield of Louisiana (“BCBSLA”) is a not-for-profit mutual insurance company organized and

existing under the laws of the state of Louisiana. BCBSLA provides and manages health benefits

to more than 1 million participants, members, and beneficiaries primarily in the state of

Louisiana, as well as throughout the United States. BCBSLA also provides third-party

administrative (“TPA”) services for members of self-funded employee health plans. BCBSLA

has paid all or part of the cost of its participants’ purchases of Humira in multiple states during

the Class Period, as defined herein.

       11.     HMO Louisiana, Inc. (“HMOLA”) is a domestic health maintenance organization

licensed to conduct business in the state of Louisiana. HMOLA is a wholly owned subsidiary of

BCBSLA. HMOLA provides and manages health benefits to participants, members, and

beneficiaries primarily in the state of Louisiana, as well as throughout the United States.

HMOLA also provides third-party administrative services for members of self-funded employee

health plans. HMOLA has paid all or part of the cost of its participants’ purchases of Humira

during the Class Period, as defined herein.

       12.     Defendant AbbVie Inc. is a corporation organized and existing under the laws of

Delaware with its corporate headquarters at 1 North Waukegan Road, North Chicago, Illinois

60064. AbbVie Inc. is engaged in the development, sale, and distribution of a broad range of

pharmaceutical and biologic drugs. AbbVie Inc. is the holder of Biologic License Application

(“BLA”) No. 125057 for Humira, whose active pharmaceutical ingredient is the antibody

adalimumab.


                                                  4
      Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 9 of 85 PageID #:9



       13.     Defendant AbbVie Biotechnology Ltd. is a corporation organized and existing

under the laws of Bermuda, with a place of business at Clarendon House, 2 Church Street,

Hamilton HM1l, Bermuda. Through intermediate organizations, defendant AbbVie Inc. owns

defendant AbbVie Biotechnology Ltd. Defendant AbbVie Inc. and defendant AbbVie

Biotechnology Ltd. are collectively referred to herein as “AbbVie.”

       14.     All of the actions described in this complaint are part of, and in furtherance of, the

unlawful conduct alleged herein and were authorized, ordered, or undertaken by AbbVie’s

officers, agents, employees, or other representatives while actively engaged in the management

of AbbVie’s affairs and within the course and scope of their duties and employment or with

AbbVie’s actual, apparent, or ostensible authority.

       15.     Defendant Amgen Inc. is a corporation organized and existing under the laws of

Delaware with its corporate headquarters at One Amgen Center Drive, Thousand Oaks,

California, 91320-1799. Amgen Inc. is engaged in the development, sale, and distribution of a

broad range of pharmaceutical and biologic drugs. Amgen Inc. is the holder of Abbreviated

Biologic License Application (“ABLA”) No. 761204 for Amjevita, whose active pharmaceutical

ingredient is the antibody adalimumab-atto.

                            III.    JURISDICTION AND VENUE

       16.     The Court has subject matter jurisdiction under 28 U.S.C. §§ 1331, 1337(a) and

15 U.S.C. § 15. This action alleges violations of sections 1 of the Sherman Act, 15 U.S.C. § 1,

and seeks injunctive relief. Those violations are actionable under section 16 of the Clayton Act,

15 U.S.C. § 26. The Court also has subject matter jurisdiction under 28 U.S.C. §§ 1331, 1332(d),

1337(a), and 1367.




                                                 5
         Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 10 of 85 PageID #:10



           17.    Venue is proper in this District pursuant to 15 U.S.C. §§ 15(a) & 22 and

28 U.S.C. §§ 1391(b), (c), and (d). During the class period (December 31, 2016, to the present),

AbbVie resided, transacted business, was found, or had agents in this District.

           18.    This Court has personal jurisdiction over AbbVie and Amgen. AbbVie and

Amgen’s wrongful conduct had a substantial effect on interstate commerce of the United States,

including in this District. During the class period, AbbVie manufactured, sold, and shipped

Humira in a continuous and uninterrupted flow of interstate commerce, which included sales of

Humira in and from this District, advertisement of Humira in media in this District, monitoring

prescriptions of Humira by prescribers within this District, and employment of product detailers

in this District, who as agents of AbbVie marketed Humira to prescribers in this District. AbbVie

and Amgen’s conduct had a direct, substantial, and reasonably foreseeable effect on interstate

commerce, including commerce within this District.

           19.    Throughout the United States and including in this District, AbbVie and Amgen

transacted business, maintained substantial contacts, or committed overt acts in furtherance of

the illegal scheme. The scheme has been directed at, and has had the intended effect of, causing

injury to persons residing in, located in, or doing business throughout the United States,

including in this District.

                              IV.    REGULATORY BACKGROUND

A.         The federal regulatory structure encourages competition among drug companies.

           20.    Drugs generally fall into one of two categories: small molecule drugs and biologic

drugs.1 Small molecule drugs constitute the majority of drugs on the market and are

manufactured using chemical processes. Biologics, in contrast, are derived from biological


     1
         Biologic drugs are sometimes referred to as biopharmaceuticals.


                                                   6
       Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 11 of 85 PageID #:11



sources such as animals or microorganisms; the resulting molecules are much larger and more

complex. Federal regulatory frameworks guide the approval and marketing of both brand name

small molecule and biologic drugs as well as their follow-on competitors: generic drugs and

biosimilars, respectively. The frameworks, while slightly different, share overarching goals:

fostering innovation and promoting price competition for the benefit of consumers.

         1.      The Hatch-Waxman Act allows for approval of generic versions of small
                 molecule drugs and enables competition with their brand counterparts.

         21.     Small molecule drugs have been regulated under the Food, Drug, and Cosmetics

Act (“FDCA”) since 1938. Pursuant to this statute, drug companies that wish to sell a new small

molecule drug product must file a New Drug Application (“NDA”) with the FDA. An NDA must

include specific data concerning the safety and efficacy of the drug to allow the FDA to

determine whether or not to approve it for public consumption. The first version of a small

molecule drug to receive FDA approval is typically provided with a brand name by its

manufacturer and marketed under that name.

         22.     In 1984, Congress amended the FDCA with the Drug Price Competition and

Patent Term Restoration Act, commonly known as the Hatch-Waxman Act.2 The Hatch-

Waxman Act “sought to balance two competing policy goals: (1) encouraging the development

of generic drugs to increase competition and lower prices in the pharmaceutical industry, while

(2) maintaining incentives for pharmaceutical companies to invest in innovation and the creation

of new drugs.”

         23.     Among other things, the Hatch-Waxman Act created a shorter pathway for

approval of generic drugs than for the approval of the original brand name drugs. A generic drug



   2
       Pub. Law No. 98-417, 98 Stat. 1585 (1984).


                                                7
    Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 12 of 85 PageID #:12



manufacturer may submit an Abbreviated NDA (an “ANDA”). The ANDA applicant can save

substantial time and money by relying upon the safety and efficacy studies previously submitted

as part of the NDA for the brand drug. But it must demonstrate that its generic drug is

bioequivalent to the previously approved drug product—that it has the same active ingredient,

maximum amount of active ingredient in the bloodstream at any given time, strength, dosage,

and route of administration (tablet, injection, etc.). To market its potential generic, the ANDA

applicant must wait until any patents and exclusivities enjoyed by the brand manufacturer expire

or are otherwise no longer obstacles.

       24.     Until a generic version of the brand drug enters the market, there is no

bioequivalent generic drug to compete with and use in place of the brand drug. Without generic

competition, the brand manufacturer can continue to profitably charge supra-competitive prices.

The introduction of a generic drug, however, results in a predictable and rapid loss of revenue for

the brand drug seller.

       25.     Experience and economic research show that the first generic manufacturer to

launch tends to price its product only slightly below the price of the branded counterpart. Once

additional generic competitors enter the market, price competition between the generic

competitors drives prices down significantly. Multiple generic sellers typically compete

vigorously over price, driving prices down toward marginal manufacturing costs.

       26.     The Hatch-Waxman Act includes an incentive to generic drug manufacturers to

challenge suspect patents and seek early approval of generic alternatives to brand drugs. The first

generic drug manufacturer to file an ANDA and make a particular certification regarding the

patents purportedly covering the brand drug receives a 180-day period to market the generic

version of the drug free from competition from other generic versions of the drug approved




                                                 8
    Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 13 of 85 PageID #:13



through the ANDA process. During this time, the FDA may not grant final approval to any other

generic manufacturer’s ANDA for the same drug. This permits the generic “first filer” to

monopolize the generic market for those 180 days and charge a significantly higher generic price

than would prevail with full generic competition. The majority of a generic manufacturer’s

profits accrue in these 180 days, leading the Supreme Court to recognize in FTC v. Actavis, Inc.,

133 S.Ct. 2223, 2229 (2013), that “this 180-day period of exclusivity can prove valuable,

possibly worth several hundred million dollars” to the first-filer generic.

       27.     This pathway has proved highly successful in producing greater competition,

fostering the faster development of generic drugs and the attendant reduction in prices that

competition brings. Prior to the Hatch-Waxman Act, only 35% of drugs faced generic

competition after patent expiration, whereas now almost all do. Similarly, generic drugs are

typically priced at a fraction of the cost of their brand counterparts, resulting in substantial

savings for consumers and other payers of healthcare costs.

       2.      The Biologics Price Competition and Innovation Act likewise allows for
               approval of biosimilar drugs and enables competition with their biologic
               counterparts.

       28.     Biologics are not new; they include vaccines, first developed in the late eighteenth

century. But technological advances in the past few decades have resulted in more biologics

coming to market than ever before.

       29.     The approval process for a new biologic drug is also regulated by the FDCA and

is similar to that for the brand name version of a small molecule drug. A manufacturer of a

biologic may market the drug only if the FDA has licensed it pursuant to either of two review

processes set forth in 42 U.S.C. § 262. The pathway for approval for new biologics is set forth in

42 U.S.C. § 262(a). Under that subsection, the drug manufacturer submits a Biologic License

Application (“BLA”), which must include data similar to that included in an NDA; the FDA may


                                                   9
       Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 14 of 85 PageID #:14



license a new biologic if, among other things, the manufacturer demonstrates that it is “safe,

pure, and potent.”3

         30.    The statute also prescribes an alternative, abbreviated route for FDA approval of

biosimilars, set forth in 42 U.S.C. § 262(k), enacted as part of the Biologics Price Competition

and Innovation Act of 2009 (“BPCIA”).4 While the first approved version of a small molecule

drug is commonly known as the “brand name” drug, the BPCIA refers to the first approved

version of a biologic as the “reference” biologic. Biosimilar versions of biologic products are in

many ways similar to generic versions of brand name small molecule drugs.

         31.    The FDA has explained that the BPCIA “is similar to the way the Hatch-Waxman

amendments sought to establish balance between innovation for brand products and availability

of generic competition.”5 Likewise, legislators and the Obama Administration expressed that the

primary purpose of the BPCIA was, like the Hatch-Waxman Act, to promote competition by

increasing the number of biosimilars in the market. For example, in its proposed budget released

in February 2009, the Obama Administration noted that “[p]rescription drug costs are high and

rising” and proposed “accelerate[d] access” with a “legal pathway for generic versions of

biologic drugs.”6 Similarly, Senator Sherrod Brown stated, in June 2009, “[p]erhaps nowhere [is

the need to bring down costs and increase access] more obvious than the area of


   3
       42 U.S.C. § 262(a)(2)(C)(i)(I).
   4
       124 Stat. 808.
   5
      Food & Drug Administration, Biosimilar Action Plan: Balancing Innovation and
Competition, available at
https://www.fda.gov/downloads/Drugs/DevelopmentApprovalProcess/HowDrugsareDevelopeda
ndApproved/ApprovalApplications/TherapeuticBiologicApplications/Biosimilars/UCM613761.p
df (last accessed March 7, 2019).
   6
      Office of Mgmt. & Budget, A New Era of Responsibility 28 (2009), available at
http://www.washingtonpost.com/wp-srv/politics/budget2010/fy10-new-era.pdf.




                                                10
       Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 15 of 85 PageID #:15



biopharmaceuticals or so-called biologics…. With costs to biologics ranging anywhere from

$10,000 to $200,000 per patient per year, biologic treatments pose a significant financial

challenge for patients, for insurance companies, for employers who are paying the bills, and for

Federal and State governments that are also paying the bills.”7 Representative Frank Pallone

noted “If biologics are the future, then we should do everything we can now to control costs

while aiding innovation, just like Hatch-Waxman did.”8

         32.     The BPCIA created a shortened pathway for approval of biosimilars via an

Abbreviated Biologic License Application (“ABLA”).

         33.     To obtain approval, the applicant may piggyback on the showing made by the

manufacturer of a previously licensed biologic (“reference product”).9 A biosimilar manufacturer

must show that its product is “highly similar” to the reference product and that there are no

“clinically meaningful differences” between the two in terms of “safety, purity, and potency.”10

         34.     The BPCIA provides that an ABLA seeking approval of a biological product as a

biosimilar must include information demonstrating that:

                 i. the biological product is biosimilar to a reference product based upon data
                    derived from [certain kinds of studies];

                 ii. the biological product and reference product utilize the same mechanism or
                     mechanisms of action for the condition or conditions of use prescribed,
                     recommended, or suggested in the proposed labeling, but only to the extent the
                     mechanism or mechanisms of action are known for the reference product;




   7
       155 Cong. Rec. S6793 (daily ed. June 18, 2009).
   8
    Emerging Health Care Issues: Follow-On Biologic Drug Competition: Hearing Before the
Subcomm. on Health of the H. Comm. on Energy & Commerce, 111th Cong. 2 (2009).
   9
       See 42 U.S.C. § 262(k)(2)(A)(iii).
   10
        42 U.S.C. §§ 262(i)(2)(A), (B); see also 42 U.S.C. § 262(k)(2)(A)(i)(I).




                                                 11
      Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 16 of 85 PageID #:16



                   iii. the condition or conditions of use prescribed, recommended, or suggested in the
                        labeling proposed for the biological product have been previously approved for
                        the reference product;

                   iv. the route of administration, the dosage form, and the strength of the biological
                       product are the same as those of the reference product; and

                   v. the facility in which the biological product is manufactured, processed, packed,
                      or held meets standards designed to assure that the biological product continues
                      to be safe, pure, and potent.11

           35.     A biosimilar company may not submit an ABLA for FDA approval until four

years after the reference product is first approved, and the FDA may not approve a biosimilar

until twelve years after the reference product is first approved.12 As a result, the manufacturer of

a new biologic enjoys a statutory 12-year period when its biologic may be marketed without

competition from biosimilars. After that point, no regulatory exclusivities exist that would

prevent competition from biosimilars.

           36.     Unlike the Hatch-Waxman Act, the BPCIA does not allow for a period of

exclusivity for the first biosimilar to seek to come to market. Rather, once the 12-year period for

biologic exclusivity has expired, the FDA may approve for marketing and sale any and all

biosimilar products that meet the requirements.

B.         Follow-on drugs (including biosimilars) have a real effect on competition.

           37.     The effect of competition for small molecule drugs is well-established. Once a

brand drug company’s lawful exclusivities over its patented drug expire and it faces generic

competition, brand sales fall rapidly as the market shifts toward the less-expensive competitor

products. Without generic competition, a brand manufacturer can charge supra-competitive

prices without fear of losing profits or market share. The introduction of a generic drug,


     11
          Id. § 262(k)(2).
     12
          42 U.S.C. §§ 262(k)(7)(A), (B).


                                                    12
    Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 17 of 85 PageID #:17



however, results in a predictable and rapid loss of revenue and market share for the brand drug

seller. Once a generic hits the market, it quickly erodes the sales of the corresponding brand

drug, often capturing 80% or more of the market within the first six months after launch and 90%

of the brand’s unit drug sales after a year.

       38.     It does so by pricing at a discount. The first generic manufacturer to launch tends

to price its product slightly below the price of the branded counterpart. Once additional generic

competitors enter the market, price competition between the generics begins in earnest, with

multiple generic sellers driving prices down toward marginal manufacturing costs.

       39.     According to the FDA and Federal Trade Commission, the greatest price

reduction for pharmaceutical products arrives when the number of generic competitors goes from

one to two. Typical estimates are that a single generic launch results in a near-term retail price

reduction of 10% but once there are two generics, near-term price reduction may reach 50%.

Prices continue to decline as more generic manufacturers enter the market.

       40.     This all results in dramatic savings for drug purchasers. According to the

Congressional Budget Office, generic drugs save consumers an estimated $8 to $10 billion a year

at retail pharmacies. Even more billions are saved when hospitals use generics.

       41.     Biologic and biosimilar drugs are newer to the U.S. marketplace. The FDA

approved the first biosimilar in 2015 and only seven biosimilars of any drug are currently

marketed in the United States. As such, less data exists concerning the impact of biosimilars as

compared to the comprehensive information about ANDA-approved generics. While there are

differences in distribution, substitution laws, and prescription writing between biosimilars and

generics drugs, the general principle is the same: competition from FDA-approved follow-on

products lowers prices for consumers.




                                                 13
      Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 18 of 85 PageID #:18



           42.    Numerous studies have been issued estimating the cost savings (determined by

estimated price reductions, penetration, and the like) on the introduction of follow-on biologics

and biosimilar drugs.

           43.    A 2014 study by the Rand Corporation canvassed existing studies estimating U.S.

biosimilars’ price impact and market penetration, as well as the overall savings they cause.

Combining the results of these studies, Rand estimated overall market penetration of 60 percent,

and a biosimilar price discount due to competition of 35 percent. It acknowledged that the

Congressional Budget Office anticipates an even larger 40 percent reduction in the long term. All

studies reviewed by Rand anticipated some amount of substantial price decreases.

           44.    In 2017, Rand Corporation updated its earlier article based on empirical evidence

from the emerging biosimilar market. It predicted that “biosimilars will lead to a reduction of

$54 billion in direct spending on biologic drugs from 2017 to 2026.”

C.         New products may be protected by valid patents for a limited time, but not forever.

           45.    A drug company may hold patents covering a brand or biologic drug, its

therapeutic uses, and the processes used to manufacture it, among other things. Such patents may

constrain an ABLA applicant’s ability to market its biosimilar even after the expiration of the

BPCIA’s twelve-year exclusivity period.

           46.    A patent must claim a novel invention. If the matter claimed in the patent

application “was patented, described in a printed publication, or in public use, on sale, or

otherwise available to the public before the effective filing date of the claimed invention,” the

application must be denied.13 Prior patents, publications, and other publicly known material

before the filing date of the patent are called “prior art.”


     13
          35 U.S.C. § 102(a).


                                                   14
    Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 19 of 85 PageID #:19



         47.    As time passes, prior art accumulates: patents issue, publications reveal new

discoveries, and new drugs go on sale. Thus, in general, later-filed patent applications face a

greater volume of prior art than earlier-filed patent applications. One exception to this general

rule is the “continuation application.” If a company has a pending patent application, it may file a

continuation application explicitly relating to the original (called the “parent”) application and

prosecute both the parent and the continuation. Each application may issue as a separate patent.

Continuation applications have the same specification as their parent applications, but they add

new, related claims.14 They have the same effective filing dates (called their “priority dates”) as

their parent applications, so intervening advances in the art generally do not render them invalid

for obviousness.

         48.    If the claims of the continuation patents are simple, obvious variations on the

claims of the co-pending parent application, the applicant generally must file a terminal

disclaimer under 37 C.F.R. § 1.321(b), relinquishing any portion of the new patent term that

would extend beyond the life of the original patent. Failing to file a proper terminal disclaimer

may result in rejection of application on the ground of obviousness-type double patenting, which

is “primarily intended to prevent prolongation of the patent term by prohibiting claims in a

second patent not patentably distinct from claims in a first patent.”15

         49.    Patent prosecutions before the U.S. Patent and Trademark Office (“PTO”) are

non-adversarial. Accordingly, patent applicants are subject to special oaths and duties designed

to protect the public’s interest in the PTO’s issuance of valid patents. Because patents usually




   14
        See 35 U.S.C. § 120; 37 C.F.R. § 1.78(d).
   15
        Manual of Patent Examining Procedure § 804.


                                                 15
      Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 20 of 85 PageID #:20



enable a brand manufacturer to exclude competition and charge supra-competitive prices, it is

crucial that any patent covering a brand drug or biologic be valid and lawfully obtained.

           50.     To help ensure the “public interest is best served” when the PTO issues a patent,

patent applications are subject to the duties of disclosure, candor, and good faith, which requires

the applicant to disclose to the PTO “all information known to be material to patentability,”

including any prior art.16 This duty is imposed on those responsible for making the application,

including each of the named inventors; each “attorney or agent who prepares or prosecutes the

application”; and “[e]very other person who is substantively involved in the preparation or

prosecution of the application.”17

D.         Regulatory frameworks permit challenges to drug patents.

           51.     Like the Hatch-Waxman Act, the BPCIA implicitly acknowledges that the

biologic manufacturer (also known as the “reference product sponsor”) may use the patent

system inappropriately to forestall competition and lays out a framework for challenging patents

that the reference product sponsor claims covers the reference biologic.

           52.     In general, a patent owner may not file an action for patent infringement until

another person makes, uses, offers to sell, or sells the patented invention within the United

States.18 But the Hatch-Waxman Act and the BPCIA enable the reference product sponsor to

bring an infringement action before the allegedly infringing drug is on sale. Both provide that the

mere submission of application for FDA approval of a generic or biosimilar constitutes an act of

infringement,19 and both lay out procedures for resolving patent disputes.


     16
          See 37 C.F.R. § 1.56(a).
     17
          Id. § 1.56(c).
     18
          See 35 U.S.C. § 271(a).
     19
          35 U.S.C. §§ 271(e)(2)(C)(i), (ii).


                                                    16
     Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 21 of 85 PageID #:21



          53.    Under the Hatch-Waxman Act, the brand manufacturer may submit a list of

patents allegedly covering its drug to the FDA, which lists the patents publicly in a reference

called the “Orange Book.” But the equivalent reference for biologic drugs—the “Purple Book”—

does not list patents. Instead, the BPCIA lays out a five-step set of pre-litigation exchanges

(sometimes called the “patent dance”) that may culminate in patent litigation if the parties do not

resolve their disputes. It also provides remedies for this infringement, including injunctive relief

and damages.20

          54.    First, no more than twenty days after the FDA accepts an application for review,

the applicant must provide the ABLA and other confidential information about how the

biosimilar is manufactured to the reference product sponsor.21 This set of disclosures is

sometimes called the “2A disclosure,” named for the section of the BPCIA requiring this

disclosure. These disclosures enable the reference product sponsor to evaluate the biosimilar for

possible infringement of patents it holds.22 The information the applicant provides is subject to

strict confidentiality rules.23

          55.    Second, the parties exchange information to identify relevant patents and to flesh

out the legal arguments that they might raise in future litigation. Within sixty days of receiving

the application and manufacturing information and based on a review of those materials, the

reference product sponsor must respond with a list of patents for which it believes “a claim of

patent infringement could reasonably be asserted” against the ABLA applicant if it made, used,



    20
         35 U.S.C. § 271(e)(4)
    21
         42 U.S.C. § 262(l)(2)(A).
    22
         42 U.S.C. § 262(l)(1)(D).
    23
         See 42 U.S.C. § 262(l)(1)(H).




                                                 17
     Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 22 of 85 PageID #:22



offered to sell, sold, or imported “the biological product that is the subject of the [biosimilar]

application” without a license.24 This list of patents is sometimes called the “3A list.” The

reference product sponsor must also identify any patents on the 3A list that it would be willing to

license.25

          56.     Third, within sixty days of receiving the 3A list, the ABLA applicant must

provide to the reference product sponsor, for each patent, “a detailed statement that describes, on

a claim by claim basis, the factual and legal basis of the opinion of the [ABLA] applicant that

such patent is invalid, unenforceable, or will not be infringed by the commercial marketing of

the” biosimilar or a statement that it “does not intend to begin commercial marketing of the

[biosimilar] product before the date that such patent expires.”26 This statement is sometimes

called the applicant’s “3B statement.” In the 3B statement, the ABLA applicant also must

respond to the reference product sponsor’s offer to license particular patents27 and may provide

to the sponsor a list of patents that the ABLA applicant believes are relevant but were omitted

from the 3A list.28

          57.     Fourth, within sixty days of receiving the 3B statement, the reference product

sponsor must reply with “a detailed statement” that, for each patent that the ABLA applicant

identified as invalid, unenforceable, or not infringed, describes “on a claim by claim basis, the

factual and legal basis of the opinion of the reference product sponsor that such patent will be




    24
         42 U.S.C. § 262(l)(3)(A)(i).
    25
         42 U.S.C. § 262(l)(3)(A)(ii).
    26
         Id. § 262(l)(3)(B).
    27
         42 U.S.C. § 262(l)(3)(B)(iii).
    28
         42 U.S.C. § 262(l)(3)(B)(i).




                                                  18
    Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 23 of 85 PageID #:23



infringed by the commercial marketing of the [biosimilar] and a response to the statement

concerning validity and enforceability provided” in the applicant’s 3B statement.29 This response

is sometimes called the reference product sponsor’s “3C statement.”

         58.     By the conclusion of step four, which may be up to 200 days after the biosimilar

manufacturer obtains FDA acceptance of its application to market a biosimilar, the parties have

identified in this patent dance all of the patents whose validity, enforceability, and/or

infringement that either party believes may be at issue and provided detailed explanations of the

bases of their beliefs about why each is or is not invalid, unenforceable, and/or infringed.

         59.     Fifth, the parties attempt to negotiate a list of patents that “shall be the subject of

an action for patent infringement[.]”30 If they do not agree on a list within fifteen days of receipt

of the ABLA applicant’s receipt of the 3C statement, each party selects a list of patents (its

“(l)(5) list”) that will become the subject of a patent infringement suit.31 The ABLA applicant

may limit the number of patents on the (l)(5) lists: it must tell the reference product sponsor how

many patents it will select, and the reference product sponsor cannot select a greater number of

patents than the ABLA applicant.32 No later than five days after the ABLA applicant notifies the

reference product sponsor of the number of patents it will select, the parties must simultaneously

exchange their lists.33




   29
        Id. § 262(l)(3)(C).
   30
        Id. § 262(l)(4).
   31
        Id. § 262(l)(5).
   32
       Id. If the ABLA applicant does not select any patents, the reference product sponsor may
list one patent. Id. § 262(l)(5)(B)(ii)(II).
   33
        Id. § 262(l)(5)(B)(i).




                                                    19
    Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 24 of 85 PageID #:24



         60.     Once the parties complete the pre-litigation exchanges, the first phase of BPCIA

litigation begins. Under the statute, the reference product sponsor “shall bring an action” in court

within thirty days of the date of agreement or the simultaneous list exchange.34 This patent

infringement action concerns the patents on the parties’ (l)(5) lists, but it does not address the

remaining patents.

         61.     A second phase of BPCIA litigation may address the remaining patents. The

ABLA applicant must provide the reference product sponsor at least 180-days’ notice before

commercially marketing the biosimilar.35 Upon receiving such notice, the reference product

sponsor may file for a preliminary injunction prohibiting the manufacture or sale of the

biosimilar until adjudication of the validity, enforcement, and/or infringement of any patent on

the original 3A list.36 The second phase of BPCIA litigation thus concerns all patents that the

sponsor alleges are relevant.

         62.     Once the 180-day notice period has expired, and provided that the FDA has

approved the ABLA, the ABLA applicant may launch its biosimilar regardless of whether the

patent litigation has been resolved. Launch of a product that allegedly infringes patents before a

final court decision on the validity and infringement of the patents is commonly called an “at-

risk” launch. A manufacturer that launches at risk before a final court decision on the patents,

however, risks having to pay substantial damages to the brand or biologic manufacturer in the

event that the patents are found valid, enforceable, and infringed.




   34
        42 U.S.C. §§ 262(l)(6)(A), (B).
   35
        Id. § 262(l)(8).
   36
        Id. § 262(l)(8).


                                                 20
     Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 25 of 85 PageID #:25



E.      Biologic companies can abuse the patent system and BPCIA framework.

       63.     Brand drug and biologic manufacturers companies often develop their drug patent

portfolios according to particular patterns. The first group of patents in a brand drug or biologic

manufacturer’s portfolio for a particular product may reflect a genuine technological

breakthrough that may later contribute to the success of the drug. These initial patents usually

cover the active compound in a prescription drug or a particular pharmaceutical composition.

       64.     After filing their applications for the initial patents, brand drug and biologic

manufacturers typically continue to seek other forms of patent protection, often filing for narrow

modifications relating to specific formulations, methods of using the drugs, or processes for

creating the drug products disclosed in the original patent filings. However, for these secondary

patent filings, the original patents become “prior art,” limiting the scope of follow-on patents that

the manufacturers may obtain. A manufacturer may only obtain a new patent on a previously

patented drug product if the specific feature for which the manufacturer seeks a new patent is

non-obvious in light of the prior art (older patents, publications, and inventions). As the number

of patent filings for the drug grows, so does the volume of prior art that a patent application must

distinguish.

       65.     Therefore, a typical patent portfolio for a brand drug or biologic has its most

significant patents issuing first. Later issued patents become increasingly narrow and more

difficult to obtain. Even if narrower coverage is obtained, these later- issuing patents are more

vulnerable to invalidation for covering subject matter that is old or obvious. Competitors can also

more easily design around narrower patent coverage, thus preventing the manufacturer from

satisfying its burden of proving infringement to keep competitors out of the market.

       66.     Instead of following this normal course, for decades drug manufacturers have

gamed the system by obtaining meritless patents to use as weapons against would-be


                                                 21
    Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 26 of 85 PageID #:26



competitors, even though such patents would not withstand challenges in court. A white paper

examining federal district court patent cases in Westlaw and LexisNexis from 2007 to 2011 and

that reached a disposition on the validity of a patent found that in more than 86%, the claims

challenged in the patent were determined to be invalid and/or not infringed. The biotechnology

field, which includes biologic drugs, has an even higher invalidity rate. An academic paper that

examined all substantive decisions rendered by any court in any patent case filed in 2008 and

2009 and found that biotechnology patentees won only 5.6% of the time. The authors concluded

that their “data set suggests that the biotechnology patents that reach a merits ruling

overwhelmingly lose.” They added that, “[o]f the litigated patents in our data set, biotechnology

patents are much more likely to be invalidated than any other type of patent, and they are less

likely than average to be infringed.”

       67.     Concerned enough that invalid patents were being issued and improperly

enforced, to the detriment of both innovation and the economy, Congress passed the Leahy-

Smith America Invents Act (“AIA”) in 2011. A centerpiece of the AIA is the system of inter

partes review, which allows patent challenges through an administrative process that differs

from traditional patent litigation and expands the universe of potential patent challengers.

       68.     An inter partes review commences when a party—often an alleged patent

infringer—petitions the Patent Trial and Appeals Board (“PTAB”) to reconsider the PTO’s

issuance of an existing patent and invalidate it on the grounds that it was obvious or anticipated

by prior art. The petition cannot be based on other grounds for invalidity, such as inequitable

conduct.

       69.     The PTAB will grant a request for an inter partes review only if the challenger of

the patent shows “a reasonable likelihood that the petitioner would prevail with respect to at least




                                                 22
      Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 27 of 85 PageID #:27



one of the claims challenged in the petition.”37 The PTAB must decide the review within one

year of the institution date.

           70.    The system of inter partes review has not solved the problems associated with

companies improperly obtaining and asserting patents. In July 2018, Scott Gottlieb, the

Commissioner of the FDA, observed that biosimilar competition was “anemic because litigation

has delayed market access for biosimilar products that are, or shortly will be, available in

markets outside the U.S. several years before they’ll be available to patients here. These delays

can come with enormous costs for patients and payers.” He added that “patent thickets that are

purely designed to deter the entry of approved biosimilars are spoiling this sort of competition.”

                                             V.     FACTS

           71.    The plaintiffs, on behalf of themselves and all others similarly situated, alleges the

facts in the complaint on the basis of (a) personal knowledge, (b) the investigation of counsel,

and (c) information and belief.

A.         Humira is the best-selling drug in the world and AbbVie’s lifeblood.

           72.    “Humira” is an acronym for “Human monoclonal antibody in rheumatoid

arthritis.” Its active ingredient is adalimumab, an anti-inflammatory biologic medicine that binds

to tumor necrosis factor alpha (TNFα). The inflammatory response of many autoimmune

diseases is triggered when TNFα binds to TNFα receptors in the body. Humira interferes with

that process, reducing the body’s inflammatory response.

           73.    The antibody adalimumab was originally developed through a collaboration

between BASF AG and Cambridge Antibody Technology. Formulations of adalimumab were

disclosed in U.S. Application No. 08/599,226, filed on February 9, 1996, which issued as U.S.


     37
          35 U.S.C. § 314(a).


                                                   23
     Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 28 of 85 PageID #:28



Patent No. 6,090,382 (“the ‘382 patent”) on July 18, 2000. BASF AG was the original assignee

for the ‘382 patent, which expired on December 31, 2016.

          74.     On March 2, 2001, AbbVie’s predecessor, Abbott, completed its purchase of

BASF AG’s pharmaceutical business, acquiring the rights to adalimumab and the ’382 patent.

          75.     Abbott obtained FDA approval for Humira in late 2002 and launched Humira

shortly thereafter.

          76.     Although Humira was first researched and approved as a treatment for rheumatoid

arthritis, it is now indicated to treat a range of other autoimmune conditions as well, including

juvenile idiopathic arthritis, psoriatic arthritis, ankylosing spondylitis, adult and pediatric

Crohn’s disease, ulcerative colitis, plaque psoriasis, hidradenitis suppurativa, and uveitis.

          77.     Humira is administered by subcutaneous injection. Once acclimated, patients need

to be injected, or to inject themselves, approximately every two weeks. Patients who start on

Humira are advised to stay on it indefinitely. Indeed, patients are warned that if they abruptly

stop treating with Humira, they may have a “severe” reaction or “flare up” of their condition and

may not respond thereafter to Humira or other similar treatments. AbbVie’s commercial efforts

are focused on keeping existing patients on the drug without interruption for the long haul and

obtaining new users.

          78.     Humira is one of the largest-selling drugs of all time in the United States (and

worldwide), with its growth accelerating from entry to present day. The following table shows

the sales of Humira since its launch in 2003.38

                    Year        U.S. sales               Worldwide sales
                    2003                             •                 $280,000,000
                    2004                             •                 $852,000,000

    38
         U.S. sales are not available until 2006.


                                                    24
     Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 29 of 85 PageID #:29



                2005                             •                $1,400,000,000
                2006              $1,200,000,000                  $2,000,000,000
                2007              $1,600,000,000                  $3,000,000,000
                2008              $2,200,000,000                  $4,500,000,000
                2009              $2,500,000,000                  $5,500,000,000
                2010              $2,872,000,000                  $6,508,000,000
                2011              $3,427,000,000                  $7,932,000,000
                2012              $4,377,000,000                  $9,265,000,000
                2013              $5,236,000,000                 $10,659,000,000
                2014              $6,524,000,000                 $12,543,000,000
                2015              $8,405,000,000                 $14,012,000,000
                2016             $10,432,000,000                 $16,078,000,000
                2017             $12,361,000,000                 $18,427,000,000
                2018             $13,685,000,000                 $19,936,000,000
                TOTAL         $74,819,000,000.00            $132,892,000,000.00

       79.     Humira has been the top-selling drug in the U.S. for more than six years. It is not,

however, the most prescribed drug; Humira was the 150th most-prescribed drug in 2016. Its

immense revenue was due to its high price: at times during the period of exclusivity of the ‘382

patent, Humira has cost nearly $50,000 per patient per year.

B.     AbbVie works to preserve its Humira profits at all costs, purposely creating a patent
       thicket to trap its would-be competitors.

       80.     AbbVie and its predecessor, Abbott, recognized that thwarting competition from

biosimilars for as long as possible would be key to extending Humira’s sales and AbbVie’s

profits. With enough patents tying potential competitors in knots, AbbVie could wield—and has

been wielding—its patent thicket as an anticompetitive weapon: the sheer volume of patents and

claims would deter biosimilar companies from seeking approval and litigating the patents to

conclusion. Regardless of the ultimate merits, AbbVie could keep biosimilars off the market

because few if any companies could litigate all of AbbVie’s patents; indeed, few could even




                                                25
    Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 30 of 85 PageID #:30



parse through the morass of patents to determine whether any were valid and infringed. And

even if a company chose to do so, it would not obtain a final judgment for many years.

       81.     Meanwhile, even if a biosimilar company evaluated each and every claim of all

known Humira patents and concluded that they were all invalid or not infringed, it might still be

hesitant to launch at risk. If any of AbbVie’s patent claims was held valid and infringed, the

biosimilar company could be subject to crushing damages based on sales of the best-selling drug

in the world. Thus, through its threats of protracted litigation, AbbVie could maintain its

monopoly through its use of government process, regardless of whether it prevailed.

       1.      AbbVie has admitted that it sought to extend its exclusivity over Humira by
               several years by creating an elaborate thicket of patents.

       82.     AbbVie was created as a spinoff of Abbott’s biologic and branded drug business

in early 2013. AbbVie since inception, has been highly dependent on Humira sales. The Chicago

Tribune reported that “[i]nvestors … initially raised concerns that the spinoff was a way to

separate Abbott from the looming liability presented by the 2016 U.S. patent expiration of

Humira, which represent[ed] about half of the drug division’s sales.”

       83.     AbbVie publicly acknowledged that it was heavily dependent on Humira sales

until it could develop new drugs. At the Goldman Sachs Healthcare Conference on June 13,

2013, shortly after AbbVie was spun off, AbbVie’s EVP and CFO Bill Chase stated:

       [W]hat’s beautiful about this business is its relatively simple business model, right.
       At the end of the day, it’s about making sure we achieve everything we can with
       Humira, which has tremendous growth potential, and it’s about making sure our
       pipeline ultimately is launched and delivers meaningful growth. So that’s basically
       what we’re aligned around. It’s about those two things….

       84.     Because it obtained approval for Humira in December 2002, AbbVie’s 12-year

exclusivity under the BPCIA terminated in December 2014. AbbVie thus could not count on

statutory or regulatory exclusivities to protect Humira. But, AbbVie knew and explicitly stated



                                                26
    Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 31 of 85 PageID #:31



that patents on biologic drugs could deter biosimilar competition. On AbbVie’s earnings call on

October 25, 2013, AbbVie’s CEO Rick Gonzalez noted that, in seeking to make a small handful

of biosimilars:

       [Y]ou’re going to be walking your way through an absolute minefield of IP,
       thousands of patents around all of these products. And you have to make sure that
       you don’t step on any one of them along the way because that’s going to create a
       big problem for you because I can assure you just like us, every innovator is going
       to protect their patent position.

       85.        Knowing that creating an “absolute minefield of IP” could deter competition,

AbbVie sought to obtain as many patents as it could. Some of the patents claimed Humira, its

uses, or its manufacturing processes. Other patents included ingredients, formulations, and/or

processes that AbbVie did not use but which an innovative biosimilar company might employ to

make a competitor to Humira. AbbVie sought to patent the entire field of Humira-like drugs so

as to foreclose any possible competition. At the same time, AbbVie made every effort not to

specify what patents it held or how it planned to utilize them. AbbVie has also admitted that its

patent strategy is aimed not at securing legitimate patents on novel Humira uses and processes

but instead on making it difficult for any company to make a biosimilar that is sufficiently

similar to Humira without infringing AbbVie’s patents. At the Goldman Sachs Healthcare

Conference on June 11, 2014, Mr. Chase stated to investors:

       Well, we do have a very robust collection of IP, and that IP certainly covers
       manufacturing process—a variety of different things. And we’re obviously not very
       specific about what’s in there. But let me—suffice to say that, with a product as
       important and as attractive as Humira, you do everything you can on the IP front
       to ensure that you’ve protected it to the best you can.

       The bulk of that IP strategy, although there’s a lot of strategies in there, is
       designed to make it more difficult for a biosimilar to follow behind you and come
       up with a very, very similar biosimilar. Right? And the less similar, the greater
       likelihood of a difference in efficacy, or, very importantly, a difference in safety.




                                                 27
     Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 32 of 85 PageID #:32



          86.    AbbVie acknowledged in 2015 that the “vast majority” of its patent thicket

around Humira had been developed in the past two years—that is, since the split with Abbott in

2013. AbbVie also noted that patent litigation could delay competition (regardless of the

outcome), and that a biosimilar was unlikely to launch during litigation because of the threat of

“extremely large” damages. On AbbVie’s earnings call on October 30, 2015, Mr. Gonzalez

stated:

          Turning to our U.S. patent estate, … we have built a robust portfolio of intellectual
          property. Beyond our composition of matter patent, we have more than 70
          additional later-expiring U.S. patents related to HUMIRA. The vast majority of
          these patents … were granted by the U.S. Patent and Trademark Office within
          the past two years. These patents expire between 2022 and 2034.
          ...
          Any company seeking to market a biosimilar version of HUMIRA will have to
          contend with this extensive patent estate, which AbbVie intends to enforce
          vigorously. With respect to formulating the drug, we have patents on formulating
          the HUMIRA antibody, that also expire no earlier than 2022. Biologic drugs must
          be administered intravenously or as injections and can be difficult to formulate
          properly. Given our extensive experience with HUMIRA, these patents cover not
          only our commercial formulation, but also other related formulations that
          biosimilar companies might employ. 14 patents have been issued covering
          different formulations of HUMIRA.
          ...
          Since the biosimilar statute requires the biosimilar to obtain approval for one or
          more indications previously approved for the innovator drug, and have the same
          route of administration, dosage form and strength, we know biosimilars will
          infringe these method of use patents. We have method of treatment patents
          covering all the indications for which HUMIRA has been approved. These patents
          do not expire until 2022 or later.
          ...

          Again, a biosimilar company will have to contend with our method of treatment
          patents for every indication for which it seeks approval, as well as our
          formulation and manufacturing patents which are not limited to any particular
          indication.
          ...

          As you evaluate the timeframe for a potential U.S. biosimilar market entry, it is
          important that you consider the legal process and the likely timeline for
          resolution. While it’s always difficult to estimate the precise duration of the
          litigation process, the average time to trial for a patent action is nearly 3.5 years.



                                                   28
     Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 33 of 85 PageID #:33



          Appeals to the Federal Circuit Court usually take one year. So, based on similar
          cases, the total litigation timing may be as long as four or five years. At risk
          launches, when a company launches a generic product before patent expiration
          and before a final determination that a patent is invalid or not infringed, are
          relatively rare due to the potential exposure. Because of HUMIRA’s success such
          damages could be extremely large.
          ...

          However, in the event a biosimilar attempts to launch at risk, AbbVie will seek
          injunctive relief. For the reasons we’ve already discussed, biosimilars will
          necessarily infringe our patents.

          87.     AbbVie repeatedly emphasized that its IP strategy relied on having many patents,

not just a few. And to make things even more difficult, it would not describe the patents in detail

or disclose its specific intentions regarding those patents. On AbbVie’s earnings call on July 29,

2016, Mr. Gonzalez stated:

          Back in October, we outlined in detail the extensive portfolio of IP that we have for
          HUMIRA and our confidence in that IP and it goes beyond any one single patent.
          And I can tell you we remain confident in that IP portfolio and we’ve made it very
          clear that we intend to vigorously defend all of our IP against anyone that
          potentially infringes it. And, so that process will play out. So, as I said, it’s just not
          prudent for us now in this space to ultimately lay out in detail the play-by-play.
          And so we’re just not in a position to be able to do that.

          88.     AbbVie needed a huge volume of patents because it did not want to rely on the

validity of any individual patent. And AbbVie was aware that it was likely to lose if it sought to

defend its patents from challenges. On AbbVie’s earnings call on April 27, 2017, Mr. Gonzalez

stated:

          [I]f you look at our level of confidence in what we’ve described to the market about
          our ability to protect Humira, it remains the same. And that confidence was built
          around a large portfolio of IP; it was never contingent upon any one set of IP or
          any single set of patents or individual patents….

          Having said that, if I look at the pure statistics around IPR decisions, I would say
          the statistics are against you, right? More times than not, they’re not upheld at an
          individual level.




                                                     29
    Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 34 of 85 PageID #:34



       89.     As AbbVie openly acknowledges, its IP strategy is substantially the same now as

it was in 2013. It has sought, and continues to seek, to delay biosimilar competition until many

years after the 2016 expiration of the ‘382 patent by threatening, and sometimes filing, patent

infringement litigation and promising crushing damages for any biosimilar that dares to launch at

risk. On AbbVie’s earnings call on October 27, 2017, Mr. Gonzalez stated:

       [W]e believe … that we will not see direct biosimilar competition in the U.S. until
       at least the 2022 timeframe. Importantly, this will allow a number of key assets
       within our robust late-stage pipeline to enter the marketplace and establish a
       strong growth trajectory.
       ...

       [I]f you look at our objective when we launched the company, we knew from day
       one that there was a point of time when we would be dealing with biosimilar
       competition on HUMIRA. And our whole focus on building a pipeline, a robust
       pipeline, was designed to allow us to be able to grow through that period.

       And we talked over and over again about the importance of the 2019 date in order
       to launch those products and ultimately be able to drive them up the growth curve
       to the point where they are profitable and they are contributing significantly. And
       I think as we continue to advance, we are hitting all of those milestones that we set
       for ourselves to be able to do that. And so I would tell you that our whole intent
       was to be able to drive through that erosion curve that we expected.
       ...

       And so I think what gives us confidence is we fundamentally believe, one, [an at-
       risk launch is] an incredibly risky strategy for someone to take based on the size
       of this asset and the damage that would be done and the consequences of that
       damage if they lost. Number two, I don’t know that I can be any clearer about what
       our intent is, but I think they understand what our intent would be to defend it.

       90.     AbbVie’s goal was not to protect its legitimate interests, but instead to create a

thicket of patents that—regardless of their validity—could impede and deter potential

competitors.




                                                30
    Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 35 of 85 PageID #:35



         2.     AbbVie’s patent thicket consists of overlapping patents, drawn from just a
                few families, and largely from applications filed more than a decade after
                Humira launched.

         91.    There is no publicly-available catalogue of AbbVie’s Humira-related patents,39

but one analyst estimated that AbbVie has filed 247 patent applications and obtained 132 patents

related to Humira, while noting that its methodology “likely undercounted” the “overall number

of patent applications and granted patents[.]”

         92.    AbbVie obtained this enormous number of patents by filing a seemingly never-

ending series of continuation applications of the Humira-related patent applications that Abbott

had been prosecuting since it acquired BASF’s adalimumab intellectual property in 2001. In

general, the continuation applications are substantially similar to the parent applications with

minor variations. Moreover, AbbVie frequently filed continuation applications just before

patents issued so that it could keep alive the original application’s priority date and seek even

more duplicative patents.

         93.    AbbVie’s conduct concerning a family of formulation patents illustrates how the

scheme worked.

         94.    On August 16, 2002, Abbott filed U.S. Application No. 10/222,140 (“the ’140

application”). The ’140 application never resulted in a patent; Abbott abandoned the application

in 2005. But the 2002 priority date of the ’140 application was critical: Abbott began selling

Humira in 2003, and these sales would invalidate any formulation patent with a priority date

more than a year later.40 Abbott and later AbbVie went to great lengths to keep alive the 2002

priority date of the ’140 application.


   39
     As noted above, unlike the Orange Book, the Purple Book does not require a biologic
manufacturer to identify the patents covering its product.
   40
        See 35 U.S.C. § 102.


                                                 31
    Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 36 of 85 PageID #:36



       95.     On August 15, 2003, before abandoning the ‘140 application, Abbott filed an

international continuation patent application, PCT/IB2003/004502, now expired. On October 27,

2005, it filed a continuation of this international patent application, U.S. Application No.

10/525,292, a U.S. National Stage Application under 35 U.S.C. § 371. Abbott prosecuted this

application for nearly seven years until it issued as U.S. Patent No. 8,216,583 on July 10, 2012.

On May 15, 2012, shortly before the patent issued, Abbott filed another continuation application,

U.S. Application No. 13/471,820, so that it could use the priority date of the ‘140 application to

obtain more patents. The ‘820 application ultimately issued as U.S. Patent No. 8,932,591 on

January 13, 2015, but before it did, AbbVie filed four more continuation applications. AbbVie

employed this technique over and over again, filing new continuation applications shortly before

new patents issued, so as to keep alive the 2002 priority date.

       96.     Altogether, the ’140 application resulted in at least twenty-two patents, all of

which were based on applications that, but-for the claimed priority to the ’140 application, would

have been barred, and all of which issued more than nine years after AbbVie began selling

Humira. The specification of the 9,732,152 patent, issued August 15, 2017, provides a narrative

of one chain of AbbVie’s serial continuation applications. It reads, in part:

       This application is a continuation of U.S. patent application Ser. No. 15/095,393,
       filed Apr. 11, 2016, which is a continuation of U.S. patent application Ser. No.
       14/826,357, filed Aug. 14, 2015, now U.S. Pat. No. 9,327,032, issued May 3, 2016,
       which is a continuation of U.S. patent application Ser. No. 14/558,182, filed Dec.
       2, 2014, now U.S. Pat. No. 9,114,166, issued Aug. 25, 2015, which is a
       continuation of U.S. patent application Ser. No. 14/453,490, filed Aug. 6, 2014,
       now U.S. Pat. No. 8,916,158, issued Dec. 23, 2014, which is a continuation of
       U.S. patent application Ser. No. 14/322,581, filed Jul. 2, 2014, now U.S. Pat. No.
       8,911,741, issued Dec. 16, 2014, which is continuation of U.S. patent application
       Ser. No. 14/091,938, filed Nov. 27, 2013, now U.S. Pat. No. 8,795,670, issued Aug.
       5, 2014, which is a continuation of U.S. patent application Ser. No. 13/471,820,
       filed May 15, 2012, now U.S. Pat. No. 8,932,591, issued Jan. 13, 2015, which is a
       continuation of U.S. patent application Ser. No. 10/525,292 filed Oct. 27, 2005,
       now U.S. Pat. No. 8,216,583, issued Jul. 10, 2012, which is a United States National



                                                 32
    Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 37 of 85 PageID #:37



       Stage Application under 35 U.S.C. § 371 of PCT/IB2003/004502, filed Aug. 15,
       2003 (now expired), which is a continuation of U.S. patent application Ser. No.
       10/222,140, filed Aug. 16, 2002 (now abandoned).

       97.     AbbVie followed a similar approach with several other patent applications that

date to the early 2000s.

       98.      Abbott filed a few patent applications shortly after it acquired rights to

adalimumab, and AbbVie again used serial continuation applications to apply for hundreds of

patents.

       3.      AbbVie sought to obtain patents regardless of their merits.

       99.     AbbVie focused more on the sheer number of patents and claims it could

assemble than on the validity of the individual patents and claims. As a result, many of its

patents do not withstand scrutiny.

               a.      Many of AbbVie’s use patents are obvious in light of prior art.

       100.    The Patent Trial and Appeal Board (PTAB) instituted inter partes review

proceedings on at least five of AbbVie’s use patents and found three patents invalid due to

obviousness: U.S. Patent No. 8,889,135; U.S. Patent No. 9,017,680; and U.S. Patent No.

9,073,987. The two other IPR proceedings, regarding U.S. Patent Nos. 9,090,689 and 9,067,992,

were terminated by settlement after institution but before the PTAB reached a final decision. As

demonstrated by the PTAB’s decision to institute proceedings, the PTAB had already concluded

that there was a reasonable likelihood that at least one of the claims in each patent was invalid,

and had AbbVie not settled with Sandoz, the PTAB would have held that all the claims of these

two patents were invalid.

       101.    U.S. Patent No. 9,512,216 is no better than the patents for which the PTAB

instituted IPRs. The ‘216 patent claims, generally, a method for treating plaque psoriasis with a

dosing regimen of adalimumab. The earliest application to which it claims priority was filed on


                                                 33
     Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 38 of 85 PageID #:38



April 9, 2004. But by then, Humira had been approved and sold to treat rheumatoid arthritis for

over a year, with the dosing regimen described in the ‘216 patent, and it was known in the art

that rheumatoid arthritis and plaque psoriasis are both chronic autoimmune diseases that were

often treated by the same drugs administered in the same or similar doses and dosing regimens.

         102.   U.S. Patent No. 9,187,559 is similarly deficient. The ’559 patent claims a method

for treating idiopathic inflammatory bowel disease in a human subject by administering a first

dose of 160 mg of adalimumab and a second dose of 80 mg of adalimumab two weeks later.

Once again, the earliest application to which it claims priority was filed on April 9, 2004. But

Humira had been sold commercially to treat rheumatoid arthritis for over a year before this date,

and a World Intellectual Property Organization publication on December 19, 2002, disclosed that

a similar subcutaneous injection of adalimumab could treat idiopathic inflammatory bowel

disease. The same WIPO reference also taught an 80 mg biweekly dosing regimen to treat

rheumatoid arthritis and idiopathic inflammatory bowel disease, and a doubled initial dose was

well known in the art at the time. The prior art demonstrates that the claims of this patent were

obvious as of its priority date.41

                b.      There is significant invalidating prior art for AbbVie’s formulation
                        patents.

         103.   AbbVie’s formulation patents generally claim priority to the ’140 application,

filed on August 16, 2002.




    41
      This prior art includes, but is not limited to, Goodman & Gilman’s The Pharmacological
Basis Of Therapeutics 25-27 (Joel G. Hardman et al. eds., 10th ed. 2001); Physicians’ Desk
Reference, Remicade entry 1178-1182 (57th ed. 2003); Stephen B. Hanauer & Themistocles
Dassopoulos, Evolving Treatment Strategies for Inflammatory Bowel Disease, 52 Annual
Review Med. 299-318 (2001).


                                                34
    Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 39 of 85 PageID #:39



        104.   The ’382 patent discloses adalimumab (under its older name “D2E7”) and

describes incorporating adalimumab into pharmaceutical compositions, including liquid dosage

forms that may comprise polyalcohols, buffers, or surfactants. The ‘382 patent issued on July 18,

2000, before the ‘140 application’s filing date. As such, the ‘382 patent is invalidating prior art

to all the formulation patents.

        105.   The ’382 patent describes every element of the later formulation patents’ claims

except for the concentration of adalimumab, the type of surfactant, the concentration of

surfactant, and, for some patents, the type of buffer. But each of these other elements are routine

optimization that a skilled artisan could perform. And they were all easily discoverable in other

prior art available in 2002, including publications by van de Putte,42 Barrera,43 Remington,44 and

others,45 as well as United States Patent Nos. 6,171,586, issued January 9, 2001, and 6,252,055,

issued June 26, 2001.

               c.       AbbVie made material misrepresentations and omissions to the PTO
                        during the prosecution of its patents.

        106.   In 2006, AbbVie filed U.S. Provisional Application Nos. 60/845,158 and

60/876,374, followed by a series of continuation applications that issued as, among others, U.S.



   42
     B. A. van de Putte et al., Efficacy of the Fully Human Anti-TNF Antibody D2E7 in
Rheumatoid Arthritis, 42 Arthritis & Rheumatism (1999) (ACR Abstract Concurrent Session,
RA: TNF- Blockade, Wednesday, Nov. 17, 1999 S400).
   43
      P. Barrera et al., Effects of Treatment with a Fully Human Anti-Tumour Necrosis Factor α
Monoclonal Antibody on the Local and Systemic Homeostasis of Interleukin 1 and TNFα in
Patients with Rheumatoid Arthritis, 60 Annals Rheumatic Disease 660 (July 2001).
   44
     Remington: The Science and Practice of Pharmacy (Alfonso R. Gennaro ed., 20th ed.
2000).
   45
      These include, but are not limited to, L.B.A. van de Putte et al., Six Month Efficacy of the
Fully Human Anti-TNF Antibody D2E7 in Rheumatoid Arthritis, 59 Annals of the Rheumatic
Diseases Supp.1 (2000).




                                                 35
    Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 40 of 85 PageID #:40



Patent Nos. 8,093,045, 8,911,964, and 9,090,867. These patents claim a fed batch method of

producing a protein or various antibodies, including adalimumab. AbbVie had been using a

substantially similar process since it began manufacturing and selling Humira in 2002. But

AbbVie did not reveal that the process it was seeking to patent was not new, and was, in fact,

embodied in its prior commercial sales. Instead, it concealed this information. In the prosecution

of the ’867 patent, the PTO observed that certain prior art46 “teaches a generic high-yield fed

batch method of making antibodies” and stated that “[a]pplicants are urged to provide any details

they see as pertinent to the instant claims (e.g., 2 g/L antibody production, pH ramp, two

different temperatures).” AbbVie argued in response that “none of the cited documents teach,

suggest, or render obvious . . . a fed batch method for making an anti-TNFα antibody” but

AbbVie did not disclose its prior use of the process to make a product that it had sold

commercially for several years before the application’s priority date.

        107.   Likewise, in the prosecution of the 9,018,361 patent, AbbVie misrepresented

material information. This patent claims “[a] process for purifying adalimumab from a

fermentation harvest of a Chinese Hamster Ovary (CHO) cell culture expressing said

adalimumab,” where the process comprises “a) binding adalimumab from said fermentation

harvest to a Protein A resin, b) eluting the bound adalimumab at an elution pH of 3.6-4, and

c) incubating the eluted adalimumab for 1 to 3 hours.” As a continuation of U.S. Patent

Application No. 12/582,506, which claims the benefit of U.S. Provisional Application No.

61/196,753, the patent’s priority date is October 20, 2008. During prosecution, the PTO rejected

the claims as obvious in light of U.S. Patent No. 5,429,746 and a publication of U.S. Patent No.


   46
      Y.H. Chang, Abstracts of Papers of the American Chemical Society, 219(1-2), pp. BIOT
171, print. Meeting Info.: 219th Meeting of the American Chemical Society. San Francisco, CA.
March 26-30, 2000.


                                                36
    Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 41 of 85 PageID #:41



7,820,799. Although it does not specifically mention the adalimumab antibody itself, the ’746

patent teaches nearly every step of the process claimed in the ’361 patent, except those aspects

that were routine optimization. And the ’799 patent taught the use of Protein A chromatography

for purifying adalimumab. The PTO concluded that the two prior art references together rendered

the claims of the ’361 patent obvious.

       108.    AbbVie responded with a declaration from Diane Dong, who affirmed under oath,

among other things:

       [I]t is my opinion that it was unexpected that adalimumab could be successfully
       purified from CHO cells without significantly [sic] degradation, even with acidic
       elution of protein A resins followed by a substantial period of viral inactivation
       under low-pH conditions.

       109.    But three specific items of prior art made clear that the success of Protein A

purification was not unexpected. First, the ’382 patent disclosed that adalimumab “can be

recovered from the culture medium using standard protein purification methods.” This suggests

that a standard method of purification, such as Protein A purification, would be effective for

adalimumab.

       110.    Second, the prior art WO2007117490 publication—a publication of now-

abandoned application 11/296,926—disclosed that “Protein A capture, in which an antibody-

HCP mixture is applied to a protein A column such that the antibody binds to protein A and

HCPs flow through, typically is used as an initial purification step in antibody purification

procedures as a means to remove HCPs.” This makes clear that Protein A purification is a

standard purification method for antibody purification.

       111.    Third, U.S. Patent No. 9,090,867—whose application was pending during the

prosecution of the ‘361 patent—disclosed that “[i]t is also possible to utilize an affinity column

comprising a polypeptide-binding polypeptide, such as a monoclonal antibody to the



                                                37
     Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 42 of 85 PageID #:42



recombinant protein, to affinity-purify expressed polypeptides.” One of the polypeptides

discussed is adalimumab. The patent’s specification adds that “[o]ther types of affinity

purification steps can be a Protein A or a Protein G column, which affinity agents bind to

proteins that contain Fc domains.” This again suggests that Protein A purification would be

effective for adalimumab. AbbVie did not disclose this application during the prosecution of the

‘361 patent.

           112.   These prior art references make clear that Protein A purification was known in the

art, and it was a misrepresentation for Dr. Dong to claim that the process yielded unexpected

results.

C.         Amgen submits the first application for a Humira biosimilar and ultimately gets
           paid to delay entry by five years.

           113.   Beginning in 2015, pharmaceutical manufacturers—including some of the

biggest pharmaceutical companies in the world—submitted ABLAs under 42 U.S.C. § 262(k)

for approval to manufacture biosimilars to Humira. Amgen filed the first such application.

           114.   On November 25, 2015, Amgen submitted ABLA No. 761204 to the FDA

seeking approval to market Amjevita, a biosimilar to Humira. The FDA accepted Amgen’s

ABLA on January 22, 2016.

           115.   On January 25, 2016, Amgen informed AbbVie that the FDA had accepted its

ABLA for review. On February 10, 2016, Amgen provided AbbVie with a copy of its ABLA

under the confidentiality provisions set forth in 42 U.S.C. § 262(l)(1) of the BPCIA. On April 11,

2016, AbbVie identified, on its 3A list, 66 patents AbbVie contended that Amgen’s biosimilar

would infringe.

           116.   On June 10, 2016, Amgen responded with its 3B statement explaining in over

2,750 pages why 65 of the patents on AbbVie’s 3A list are invalid and/or would not be infringed



                                                  38
    Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 43 of 85 PageID #:43



by Amgen’s biosimilar Amjevita. Amgen supported its 3B statement with detailed claim charts,

citations to the specifications of AbbVie’s patents, and numerous prior art references. The lone

patent for which Amgen did not contest validity or infringement was the ‘382 patent; instead,

Amgen certified that it did not intend to begin commercial marketing of its biosimilar Amjevita

before December 31, 2016, the date the ’382 patent expired.

       117.     On June 21, 2016, a mere eleven days into its 60-day period for responding,

AbbVie sent its 3C response to Amgen. AbbVie provided no response at all to Amgen’s

contentions regarding six patents. For the other 59 patents, AbbVie responded in part but largely

failed to address the Amgen’s non-infringement assertions or to state the basis for any

infringement assertions it might make. Despite having Amgen’s ABLA, providing information

on the composition of Amjevita and the uses for which Amgen sought approval, as well as

manufacturing information for the drug, AbbVie repeatedly contended that it did not have

sufficient information available to it to formulate an infringement theory. AbbVie did not ask for

any additional information from Amgen, though, a step it presumably would have taken if it

sought a good faith assessment of any potential infringement. AbbVie’s 3C response also

ignored many of Amgen’s invalidity contentions and did not respond to Amgen’s invalidity

claim charts.

       118.     Amgen notified AbbVie on at least three separate occasions—June 24, 2016, July

1, 2016, and July 15, 2016—that AbbVie had not complied with paragraph 3(C) and provided a

detailed list of deficiencies, including a specific list of the Amgen non-infringement and

invalidity contentions to which AbbVie had not responded.

       119.     AbbVie refused to remedy the deficiencies and instead stated its desire to assert

61 patents (covering more than 1,000 patent claims) in the litigation. Lacking AbbVie’s bases for




                                                 39
    Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 44 of 85 PageID #:44



assertions of infringement of many of these claims, Amgen attempted to narrow the scope of the

litigation, suggesting, for example, that the parties select a smaller number of patents and claims

that presented unique issues of invalidity or infringement; AbbVie refused.

       120.       On July 30, 2016, Amgen informed AbbVie that it would identify six patents to

be the subject of an infringement action (or at least the first phase of such an action); under the

statute, this limited AbbVie to identifying six patents as well. On August 4, 2016, the parties

exchanged their lists of patents, and AbbVie filed suit on all listed patents. AbbVie identified

U.S. Patent Nos. 8,911,964; 8,916,157; 8,986,693; 8,961,973; 9,096,666; and 9,272,041. Amgen

identified U.S. Patent Nos. 8,663,945; 8,986,693; 9,096,666; 9,220,781; 9,359,434; and

9,365,645. Because both parties identified the ’693 and ’666 patents, the total number of patents

in suit was 10.

       121.       On September 23, 2016, the FDA granted approval of Amgen’s biosimilar

Amjevita. Amjevita is the fourth biosimilar ever approved by the FDA.

       122.       On November 17, 2016, the court set a schedule for discovery, briefing, and trial

in the AbbVie v. Amgen matter. The schedule called for the close of fact discovery in January

2018, the close of expert discovery in May 2019, and trial in November 2019.

       123.       On September 28, 2017, many months before the close of fact discovery and

without any substantive rulings, AbbVie and Amgen settled their litigation. Although the

settlement is confidential, AbbVie’s press release makes clear that the parties agreed that Amgen

agreed to drop its patent challenges and not to enter the market for and compete with Humira

until January 31, 2023, more than five years later. In exchange for this delay, even though it was

the defendant in the litigation and had no claim to damages or other monetary relief, Amgen

received a valuable exclusivity worth hundreds of millions of dollars.




                                                  40
    Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 45 of 85 PageID #:45



       124.    Amgen was the first to file for FDA approval of a biosimilar to Humira but it was

not the only one. Many other manufacturers have filed for FDA approval for their biosimilars,

looking to compete with and take a piece of the market for Humira, the largest-selling drug in the

United States for several years running. The FDA has approved at least two other biosimilars

since approving Amgen’s.

       125.    Unlike the Hatch-Waxman Act’s framework that allows 180 days of exclusivity

for the first generic, Amgen was not entitled to any period of exclusivity on the market to

compete with Humira. The AbbVie-Amgen deal, though, gave Amgen precisely that. AbbVie

agreed not to settle with any other manufacturers on terms that would let them enter the market

at the same time as Amgen, or for five months thereafter, thus ensuring that Amgen would not

have to compete with any other biosimilars to Humira for the first five months it is on the

market. All biosimilar sales—and thus all biosimilar profits—during those five months will go

into Amgen’s pocket.

       126.    Such a period of exclusivity is highly valuable. In 2018, revenues from Humira

U.S. sales were $13.7 billion. Had one or more biosimilars been in the market then, they would

have taken a significant portion of those revenues for themselves. Even if biosimilars captured

only 20% of the market with price reductions of 20% (both conservative figures used here for

emphasis only), biosimilar revenues would have been $2.2 billion in 2018 or $913 million for

five months.

       127.    Instead of splitting those revenues among multiple biosimilar competitors,

AbbVie and Amgen’s agreement makes sure that Amgen can monopolize the Humira biosimilar

market for five months. Assuming that Amgen and another biosimilar competitor would have

evenly split the biosimilar market, Amgen could have expected $456.5 million in revenues in




                                                41
     Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 46 of 85 PageID #:46



five months of exclusivity in 2018; as a result of the deal, however, the entire $913 million

would have been allocated to Amgen. In short, the exclusivity period AbbVie used to pay

Amgen to delay entry is worth hundreds of millions of dollars at 2018 levels of Humira sales.

Depending on the growth of Humira until 2023, Amgen’s payment for waiting to launch may be

worth significantly more.

       128.    Both AbbVie, by extending its Humira monopoly, and Amgen, by gaining

hundreds of millions of dollars in expected revenue as a result of the de facto exclusivity period

it received, benefit greatly from their reverse payment agreement. But while AbbVie and Amgen

win, payers are the big losers in the deal, forced to continue paying supra-competitive prices for

Humira for many more years without competition and then denied the benefits of competition

between biosimilars during Amgen’s five-month exclusivity period.

D.     AbbVie enters into deals with other would-be competitors, delaying their entry and
       preserving the five-month payment to Amgen.

       1.      AbbVie next settles with Samsung Bioepis despite there being no litigation
               between the companies.

       129.    On April 5, 2018, AbbVie and Samsung Bioepis announced a “global resolution

of all intellectual property-related litigation with Samsung Bioepis over its proposed biosimilar

adalimumab product.” AbbVie secured this deal with Samsung Bioepis three months before

Samsung Bioepis even filed an application with the FDA for approval of a biosimilar to Humira

and thus before any U.S. patent dance occurred or litigation commenced.

       130.    The deal allows Samsung Bioepis to begin marketing its adalimumab product in

the European Union on October 16, 2018 but not until June 30, 2023 in the United States, five

months after the date of Amgen’s agreed entry. AbbVie’s press release notes that the deal with

Samsung Bioepis does not include an acceleration clause, meaning Samsung Bioepis cannot

enter the market earlier if Amgen or any other Humira biosimilar enters before it.


                                                42
     Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 47 of 85 PageID #:47



        131.      In July 2018, three months after securing the deal, Samsung Bioepis submitted an

ABLA for SB5, its Humira biosimilar. The FDA accepted it for review on September 27, 2018

and it remains pending.

        2.        The third would-be biosimilar to settle receives the third earliest entry date.

        132.      In or around early 2018, Mylan submitted an ABLA for Hulio, a biosimilar to

Humira. On July 17, 2018, AbbVie announced a deal with Mylan, allowing Mylan to enter the

U.S. market on July 31, 2023, six months after Amgen, the first to settle, and one month after

Samsung Bioepis, the second to settle. Like the Samsung Bioepis deal, Mylan’s U.S. launch date

will not be accelerated by entry of other biosimilars.

        3.        AbbVie next settles with Sandoz and gives it the next entry date.

        133.      On January 16, 2018, the FDA accepted Sandoz’s ABLA for Hyrimoz, a

biosimilar to Humira, and on January 17, 2018, Sandoz commenced the pre-litigation exchanges

provided for in the BPCIA by sharing its ABLA, which describes the formulation of its

biosimilar Hyrimoz, with AbbVie.

        134.      On March 18, 2018, AbbVie provided Sandoz its 3A list, which described patents

for which AbbVie asserted that it believed a claim of patent infringement could be reasonably

asserted. AbbVie supplemented that list on April 24, 2018, and May 1, 2018, each time adding a

recently issued patent.

        135.      On May 16, 2018, Sandoz responded with its 3B statement, describing in detail

why it believed that each patent identified by AbbVie was invalid or would not be infringed by

its biosimilar.

        136.      On July 15, 2018, AbbVie provided Sandoz with its 3C statement. AbbVie’s 3C

statement identified 84 patents that it asserted would be infringed by Sandoz’s biosimilar.




                                                 43
    Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 48 of 85 PageID #:48



       137.    On August 5, 2018, Sandoz stated that it would identify one patent to be the

subject of an infringement action, which limited AbbVie to identifying one patent as well.

       138.    On August 10, 2018, the parties exchanged their (l)(5) lists of patents. The parties

identified U.S. Patent Nos. 9,187,559 and 9,750,808. Later the same day, AbbVie filed suit on

both listed patents.

       139.    Despite having Sandoz’s ABLA and manufacturing data and thus knowing the

formulation for Hyrimoz, AbbVie unfairly and deceptively included in the patent dance patents

for which there was not even an arguable claim of infringement by Hyrimoz. For example, nine

of the formulation patents AbbVie included specify the use of a buffer system with a particular

ingredient:

                  U.S. Patent No.        Claims a buffer system comprising
                     8,795,670                       Histidine
                     8,802,101                        Acetate
                     8,802,102                       Succinate
                     8,940,305                       Gluconate
                     9,272,041                        Acetate
                     9,295,725                       Succinate
                     9,327,032                       Histidine
                     9,732,152                       Histidine
                     9,738,714                       Succinate

       140.    None of the ingredients identified in the table above is in Sandoz’s biosimilar.

(They are not even in Humira.) Nonetheless, even though the BPCIA requires that the brand

manufacturer list only those patents for which “a claim of patent infringement could reasonably

be asserted,” AbbVie asserted in its 3C statement that Sandoz would infringe all nine of these

patents.

       141.    Additionally, one of the two patents-in-suit claimed buffer systems not present in

Hyrimoz. Claims 3, 19, 21, 23, 25, and 26 claim a formulation with a buffer system comprising

succinate, acetate, or histidine, none of which are in Hyrimoz (or Humira). Nonetheless,



                                                44
      Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 49 of 85 PageID #:49



AbbVie’s complaint alleged that Sandoz’s biosimilar infringed, among others, claims 3, 25, and

26.

        142.   On October 11, 2018, just two months after AbbVie filed suit against Sandoz

regarding the two patents, before Sandoz responded to AbbVie’s complaint, and without any

litigation on the other 82 patents AbbVie claimed were infringed, AbbVie and Sandoz

announced a deal to allow Sandoz’s biosimilar to enter the U.S. market on September 30, 2023,

eight months after Amgen. The deal, like others, has no acceleration clause. Sandoz could launch

in the European Union, however, on October 16, 2018.

        143.   On October 31, 2018, the FDA approved Hyrimoz.

        4.     Fresenius Kabi settles on the heels of Sandoz and gets the same entry date
               without even filing a biosimilar application in the United States.

        144.   On December 19, 2017, Fresenius Kabi announced that it had submitted a

Marketing Authorization Application for MSB11022, a biosimilar to Humira to the European

Medicines Agency (“EMA”) and that the EMA had accepted it for review. There is no indication

that Fresenius Kabi filed an ABLA with the FDA or engaged in the patent dance with AbbVie

and AbbVie did not sue Fresenius Kabi in the United States.

        145.   Yet, on October 18, 2018, AbbVie and Fresenius Kabi announced a “global

resolution of all intellectual property-related litigation” related to MSB11022, delaying U.S.

entry of Fresenius Kabi’s biosimilar until September 30, 2023, the same day Sandoz is allowed

to enter. Like the deals before it, the AbbVie-Fresenius Kabi deal does not include an

acceleration clause for U.S. market entry. In the European Union, Fresenius Kabi can enter as

soon as the EMA issues approval.




                                                45
    Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 50 of 85 PageID #:50



       5.      AbbVie enters a deal with Momenta without litigation, allowing it the fifth
               entry date.

       146.    In May 2018, Momenta announced its intention to submit an ABLA for M923, a

biosimilar of Humira, after “business development discussions.” On October 1, 2018, Momenta

announced that it had completed these discussions. On November 6, 2018, AbbVie and Momenta

announced a deal allowing Momenta to begin marketing its Humira biosimilar in the United

States (and thus competing with Humira and other biosimilars) on November 20, 2023,

approximately ten months after Amgen’s agreed entry, five months after Samsung Bioepis’s

agreed entry, four months after Mylan’s agreed entry, and two months after Sandoz and

Fresenius Kabi’s agreed entry. The deal contains no acceleration clause.

       6.      AbbVie makes its next deal with Pfizer in a matter of weeks, allowing it to
               enter with Momenta.

       147.    On August 20, 2018, Pfizer announced positive results from its Phase 3 trials of

PF-06410293, a biosimilar of Humira. Three months later, on November 30, 2018, AbbVie and

Pfizer announced “a global resolution of all intellectual property-related litigation concerning

Pfizer’s proposed biosimilar adalimumab.” The deal allows Pfizer to enter on November 20,

2023, the same date as Momenta, in the United States and upon EMA approval in the European

Union. As with AbbVie’s other deals, the agreement with Pfizer contains no acceleration clause.

       7.      AbbVie gives Coherus, as last to settle (so far), the latest entry date.

       148.    Between 2015 and 2017, Coherus filed a number of petitions for inter partes

review of Humira-related patents. On January 25, 2019, Coherus announced a global settlement

resolving “all pending disputes between [Coherus and AbbVie] related to Coherus’ adalimumab

biosimilar.” Under the terms of the deal, Coherus can begin marketing its Humira biosimilar on

December 15, 2023.




                                                46
    Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 51 of 85 PageID #:51



       8.        One biosimilar manufacturer remains in litigation with AbbVie, challenging
                 the patent thicket: Boehringer.

       149.      On October 27, 2016, Boehringer submitted ABLA No. 761058 for Cyltezo, a

biosimilar to Humira. On January 9, 2017, the FDA accepted Boehringer’s ABLA. Four days

later consistent with the statutorily-required disclosures, Boehringer provided AbbVie with

93,750 pages relating to ABLA 761058.

       150.      On March 13, 2017, AbbVie, in its 3A statement, identified 72 patents it argued

would be infringed by Boehringer’s adalimumab biosimilar, including the ’382 patent that

expired more than two months earlier, on December 31, 2016. AbbVie subsequently added three

more patents to its 3A list.

       151.      On May 12, 2017, Boehringer provided AbbVie with 1,841 pages describing in

detail the bases for non-infringement and invalidity of 73 patents identified by AbbVie (and

provided details on the bases for non-infringement and invalidity for the two later added patents

in July 2017).

       152.      On July 11, 2017, AbbVie responded, alleging infringement and validity of 71 of

the 72 patents (omitting only the expired ‘382 patent from its contentions), and including

multiple patents that had been invalidated by the PTAB. On July 21, 2017, Boehringer requested

that AbbVie remove from the patent dance at least 16 patents that it had asserted for which

AbbVie admitted it lacked any evidence to allege infringement; AbbVie declined, claiming it

needed additional, but unspecified, information. (AbbVie did not then request any such

information.)

       153.      Boehringer stated that it would identify five patents to be the subject of an

infringement action; this limited AbbVie to identifying five patents as well. On July 31, 2017,

the parties exchanged their lists of patents. AbbVie identified U.S. Patent Nos. 8,926,975;



                                                  47
     Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 52 of 85 PageID #:52



9,018,361; 9,266,949; 9,272,041; and 9,546,212. Boehringer identified U.S. Patent Nos.

8,926,975; 9,090,867; 9,096,666; 9,255,143; and 9,272,041. AbbVie filed suit on all listed

patents on August 2, 2017. Because both parties identified the ’975 and ’041 patents, the total

number of patents in suit was eight.

        154.    On August 28, 2017, the FDA approved Boehringer’s biosimilar. The Boehringer

suit is still pending.

        155.    Boehringer asserted in its counterclaims that AbbVie has “engaged in a pattern of

pursuing numerous overlapping and non-inventive patents for the purpose of developing a

‘patent thicket,’ using the patenting process itself as a means to seek to delay competition against

its expensive and lucrative adalimumab product. That strategy has generated . . . more than 100

patents.” For example, “all 74 patents [in AbbVie’s 3A list] … were issued between 2012 and

2017” and “stem from less than half as many patent families. Many of the patents identified by

[AbbVie] share common specifications and have overlapping and nearly identical claims.”

E.      AbbVie’s deals are having their intended effect: delaying competition for Humira
        and lower prices for payers.

        156.    Eight of nine would-be competitors to AbbVie for Humira have agreed not to

launch their biosimilars until 2023. AbbVie paid the first to settle—Amgen—with five months as

the exclusive Humira biosimilar on the market. All other entrants are staggered: the later the

deal, the later the agreed entry date.

           Company          Settlement/Agreement     Agreed Entry Date           Biosimilar
                                     Date                                        Approved
       Amgen               September 28, 2017        January 31, 2023       September 23, 2016
       Samsung             April 5, 2018             June 30, 2023
       Bioepis
       Mylan               July 17, 2018             July 31, 2023
       Sandoz              October 11, 2018          September 30, 2023 October 31, 2018
       Fresenius Kabi      October 17, 2018          September 30, 2023
       Momenta             November 6, 2018          November 20, 2023



                                                48
    Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 53 of 85 PageID #:53



       Pfizer             November 30, 2018           November 20, 2023
       Coherus            January 25, 2019            December 15, 2023
       Boehringer         N/A                         N/A                    August 28, 2017
       Ingelheim

       157.    Three biosimilars have been approved and, but for AbbVie’s anticompetitive

conduct, would be able to launch.

                                VI.     CLASS ALLEGATIONS

       158.    Plaintiffs bring this action under Federal Rules of Civil Procedure 23(a) and (b)(2)

as a representative of a class seeking injunctive relief (“Injunctive Relief Class”) defined as

follows:

       All entities in the United States, the District of Columbia, and Puerto Rico who
       indirectly purchased, paid and/or provided reimbursement for some or all of the
       purchase price of Humira, other than for resale, from December 31, 2016, through
       the present.

       159.    Plaintiffs also bring this action under Federal Rules of Civil Procedure 23(a) and

(b)(3) as a representative of a class seeking damages (“Damages Class”) defined as follows:

       All entities who indirectly purchased, paid and/or provided reimbursement for
       some or all of the purchase price for Humira, other than for resale, in Alaska,
       Arizona, California, Connecticut, the District of Columbia, Florida, Georgia,
       Hawaii, Illinois, Iowa, Kansas, Maine, Maryland, Michigan, Minnesota,
       Mississippi, Nebraska, Nevada, New Hampshire, New Mexico, New York, North
       Carolina, North Dakota, Oregon, Rhode Island, South Carolina, South Dakota,
       Tennessee, Utah, Vermont, West Virginia, and Wisconsin from December 31,
       2016, through the present, for consumption by their members, employees, insureds,
       participants, or beneficiaries.

       160.    The following persons and entities are excluded from the Injunctive Relief Class

and the Damages Class (together, the “classes”):

               a. Natural persons;

               b. AbbVie and its subsidiaries and affiliates;

               c. All federal and state governmental entities except for cities, towns,
                  municipalities, or counties with self-funded prescription drug plans;



                                                 49
    Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 54 of 85 PageID #:54



               d. All entities who purchased Humira for purposes of resale or directly from
                  AbbVie or its affiliates;

               e. Fully insured health plans, i.e., plans that purchased insurance covering 100%
                  of their reimbursement obligation to members; and

               f. pharmacy benefit managers.47

        161.   The members of each class are so numerous that joinder is impracticable. Each

class includes at least thousands of members. Members of the classes are widely dispersed

throughout the country.

        162.   Plaintiffs’ claims are typical of the claims of all class members. Plaintiffs’ claims

arise out of the same common course of conduct that gives rise to the claims of the other class

members. Plaintiffs and all class members were and will continue to be damaged by the same

wrongful conduct, i.e., they paid and will continue to pay artificially inflated prices for Humira

and were and continue to be deprived of the benefits of competition as a result of AbbVie and

Amgen’s conduct.

        163.   Plaintiffs will fairly and adequately protect and represent the interests of the

classes. Plaintiffs’ interests are coincident with, and not antagonistic to, those of the classes.

        164.   Plaintiffs are represented by counsel who are experienced and competent in the

prosecution of class action litigation and have particular expertise in class action antitrust

litigation in the pharmaceutical industry.

        165.   Questions of law and fact common to the classes include:

                   a. Whether AbbVie and Amgen’s agreement constitutes a violation of the
                      state laws listed below;




   47
      Pharmacy benefit managers do not fit within the class definition as they do not purchase,
pay, and/or provide reimbursement, and are included in the list of exclusions for the avoidance of
doubt.


                                                  50
    Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 55 of 85 PageID #:55



                   b. Whether AbbVie and Amgen conspired to restrain biosimilar competition
                      to Humira;

                   c. Whether there were legitimate procompetitive justifications explaining
                      AbbVie and Amgen’s agreement;

                   d. Whether AbbVie’s conduct was unfair and/or unconscionable in violation
                      of the state laws listed below;

                   e. Whether AbbVie possessed market power in the relevant market;

                   f. To the extent a relevant market must be defined, what that definition is;
                      and

                   g. The quantum of aggregate overcharge damages paid by the Damages
                      Class.

       166.    Questions of law and fact common to the Damages Class members predominate

over any questions that may affect only individual class members, because AbbVie and Amgen

have acted on grounds generally applicable to the entire Damages Class.

       167.    Class treatment is a superior method for the fair and efficient adjudication of the

controversy because, among other things, class treatment will permit a large number of similarly

situated persons to prosecute their common claims in a similar forum simultaneously, efficiently,

and without the unnecessary duplication of evidence, effort, and expense that numerous

individual actions would engender. The benefits of proceeding through the class mechanism,

including providing injured persons and entities with a means of obtaining redress on claims that

might not be practicable to pursue individually, substantially outweigh any difficulties that may

arise in the management of this class action.

       168.    Class treatment also is appropriate under Rule 23(b)(2). The prosecution of

separate actions by individual members of the Injunctive Relief Class would create a risk of

inconsistent or varying adjudications which would establish incompatible standards of conduct

for AbbVie and Amgen. In addition, the prosecution of separate actions by individual members




                                                51
    Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 56 of 85 PageID #:56



of the Injunctive Relief Class would create a risk of adjudication of their rights that, as a practical

matter, would be dispositive of the interests of other class members not parties to such

adjudications or would substantially impair or impede other class members’ ability to protect

their interests. Lastly, AbbVie and Amgen have acted and refused to act on grounds that apply

generally to the Injunctive Relief Class such that final injunctive relief and/or declaratory relief is

warranted with respect to the class as a whole.

       169.    Plaintiffs know of no difficulty to be encountered in the management of this

action that would preclude its maintenance as a class action.

                   VII.    MARKET POWER AND RELEVANT MARKET

       170.    The relevant geographic market is the United States and its territories and

possessions.

       171.    Direct evidence demonstrates AbbVie’s market power. It shows that (1) but for

the anticompetitive conduct alleged above, biosimilar versions of Humira would have entered the

market at substantially lower prices than Humira; (2) AbbVie maintained and raised the price of

Humira despite the presence of other drugs on the market; and (3) AbbVie never lowered

Humira prices or lost sales volume in response to the pricing of other drugs. Humira is the best-

selling product in the world, indicating that its sales are not constrained by any other products.

       172.    To the extent Plaintiffs are required to show market power indirectly, the relevant

product market is the sale of adalimumab and has consisted solely of Humira. Biosimilar

versions of Humira will also be in the relevant market once they are available. At all relevant

times, AbbVie’s share of the relevant adalimumab market was and remains 100%.

       173.    Biologic drugs like Humira are differentiated from other drugs based on features

and benefits (including safety and efficacy), and not only based upon price. Doctors and patients

are generally price-insensitive when prescribing and purchasing prescription drugs like Humira,


                                                  52
    Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 57 of 85 PageID #:57



in part because insurers typically bear much of the cost of prescriptions. Even drugs within its

same therapeutic class do not constrain the price of Humira.

       174.    Humira is not reasonably interchangeable with any products apart from biosimilar

versions of Humira. Other products are not practical substitutes for Humira.

       175.    At all relevant times, potential entrants into the market for adalimumab faced high

barriers to entry due, in large part, to the lengthy and complex process of maintaining FDA

approval and AbbVie’s patent thicket.

       176.    Humira does not exhibit significant, positive cross-price elasticity of demand with

any other medication. The existence of non-adalimumab products that may be used to treat

similar indications as Humira did not constrain AbbVie’s ability to raise or maintain Humira

prices without losing substantial sales, and therefore those other drug products do not occupy the

same relevant antitrust market as Humira.

       177.    AbbVie needed to control only Humira, and no other products, to maintain

profitably a supra-competitive price for Humira while preserving all or virtually all of its sales.

Only market entry of a competing, biosimilar version of Humira would render AbbVie unable to

profitably maintain its Humira prices without losing substantial sales.

                    VIII. MARKET EFFECTS AND CLASS DAMAGES

       178.    But for the anticompetitive conduct alleged above, multiple manufacturers would

have entered the market with biosimilars of Humira starting as early as December 31, 2016.

       179.    Instead, AbbVie willfully and unlawfully maintained its monopoly power in the

market for adalimumab through a scheme to exclude competition. The scheme forestalled

competition by biosimilars and brought about the anticompetitive effect of maintaining supra-

competitive prices for Humira. AbbVie implemented its scheme by entering into an unlawful

agreement with Amgen and creating a patent thicket intended to frustrate competitors’ efforts to


                                                 53
    Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 58 of 85 PageID #:58



bring biosimilar versions of Humira to the market. These acts, individually and in combination,

were anticompetitive.

       180.    Three biosimilar manufacturers have received FDA approval, and the only

impediments to them launching their biosimilar versions of Humira have been AbbVie and

Amgen’s unlawful agreement and AbbVie’s patent thicket.

       181.    AbbVie’s scheme—including its agreement with Amgen—had the purpose and

effect of preventing biosimilar competition, permitting AbbVie to maintain supra-competitive

monopoly prices for Humira, and enabling AbbVie to sell Humira without competition. Absent

AbbVie and Amgen’s conduct, biosimilar versions of Humira would have been available sooner.

       182.    Competition among drug manufacturers enables all purchasers of the drug to buy

biosimilar equivalents of a drug at substantially lower prices or to buy the reference biologic

product at reduced prices. Consequently, reference biologic manufacturers have a strong

incentive to delay biosimilar competition, and purchasers experience substantial cost inflation

from that delay.

       183.    If competition from biosimilar manufacturers had not been restrained and

forestalled, end-payers like Plaintiffs would have paid less for adalimumab by (a) purchasing,

and providing reimbursement for, biosimilar versions of Humira instead of more-expensive

Humira and (b) purchasing, and providing reimbursement for, Humira at lower prices.

       184.    As a result, AbbVie and Amgen’s conduct has caused and will continue to cause

Plaintiffs and the classes to pay more than they would have paid for Humira and biosimilar

Humira absent that conduct.




                                                54
    Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 59 of 85 PageID #:59



                                 IX.     ANTITRUST IMPACT

       185.    The effect of AbbVie and Amgen’s conduct was to net AbbVie billions of dollars

in revenue at the expense of end-payers, including Plaintiffs and the proposed classes, who paid

hundreds of millions, if not billions, of dollars in unlawful overcharges.

       186.    During the relevant period, Plaintiffs and class members purchased substantial

amounts of Humira indirectly from AbbVie.

       187.    As a direct and proximate result of AbbVie and Amgen’s unlawful conduct,

Plaintiffs and class members paid supra-competitive prices for Humira that were substantially

higher than the prices they would have paid absent Defendants’ conduct because they were

deprived of the opportunity to purchase lower-priced biosimilar versions of Humira.

       188.    As a result, Plaintiffs and class members have sustained substantial losses and

damage to their business and property in the form of overcharges. The full amount and forms and

components of such damages will be calculated after discovery and upon proof at trial.

       189.    The overcharges resulting from AbbVie and Amgen’s conduct are directly

traceable through the pharmaceutical distribution chain to Plaintiffs and other end-payers. A

manufacturer first sells the drug to direct purchaser wholesalers based on the listed WAC, minus

applicable discounts. Wholesalers then sell the drug to pharmacies, which in turn sell the drugs

to consumers. In this short chain of distribution, drug products are not altered or incorporated

into other products. Each drug purchase is documented and closely tracked by pharmacies,

pharmacy benefit managers, and third-party payers (such as insurers and health and welfare

funds). The products and their prices are thus directly traceable from the manufacturer until they

reach the hands of the consumer at a pharmacy.

                  X.     INTERSTATE AND INTRASTATE COMMERCE

       190.    AbbVie’s and Amgen’s efforts to restrain and forestall competition for Humira


                                                 55
     Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 60 of 85 PageID #:60



have substantially affected interstate commerce.

         191.   At all material times, AbbVie manufactured, marketed, promoted, distributed, and

sold substantial amounts of Humira in a continuous and uninterrupted flow of commerce across

state and national lines and throughout the United States.

         192.   At all material times, AbbVie transmitted funds, as well as contracts, invoices and

other forms of business communications and transactions, in a continuous and uninterrupted flow

of commerce across state and national lines in connection with the sale of Humira.

         193.   In furtherance of its efforts to restrain and forestall competition in the relevant

market, AbbVie employed the U.S. mails and interstate and international phone lines, as well as

means of interstate and international travel. AbbVie and Amgen’s activities were within the flow

of and have substantially affected interstate commerce.

         194.   AbbVie and Amgen’s conduct also had substantial intrastate effects in that,

among other things, retailers within each state were prevented from offering more affordable

biosimilar Humira to end-payers inside each state. AbbVie and Amgen’s conduct materially

deprived the consuming public—including hundreds, if not thousands, of end-payers in each

state—of any choice to purchase more affordable biosimilar Humira. The continued absence of

competition to Humira directly and substantially affects and disrupts commerce within each

state.

                                  XI.     CLAIMS FOR RELIEF

                                              COUNT I

                Violation of Section 1 of the Sherman Act: Pay-For-Delay Agreement
                (Against AbbVie and Amgen on Behalf of the Injunctive Relief Class)

         195.   Plaintiffs repeat and incorporate by reference all preceding paragraphs and

allegations.



                                                  56
    Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 61 of 85 PageID #:61



       196.     AbbVie granted Amgen a period of exclusivity to which it was not entitled and

which was worth hundreds of millions of dollars. In exchange for this substantial consideration,

Amgen agreed to drop its patent challenges and not to launch its FDA-approved biosimilar to

compete with Humira until January 31, 2023.

       197.     AbbVie and Amgen’s settlement is an unlawful pay-for-delay agreement and an

illegal contract, combination, and conspiracy in restraint of trade. The purposes and effects of

this agreement were to: (a) delay and prevent the entry of more affordable biosimilar versions of

Humira in the United States; (b) fix, raise, maintain, or stabilize the prices of Humira; (c)

allocate 100% of the U.S. adalimumab market to AbbVie.

       198.     AbbVie and Amgen implemented the terms of the agreement, and it achieved its

intended purpose. As a direct and proximate result of Defendants’ anticompetitive conduct,

alleged herein, Plaintiffs suffered harm in the form of overcharges.

       199.     There was and is no legitimate, non-pretextual, procompetitive justification for

the reverse payment from AbbVie to Amgen that outweighs its harmful effect. Even if there were

some conceivable justification, the payment was not necessary to achieve that purpose.

       200.     Plaintiffs and members of the Injunctive Relief Class will continue to suffer

injury, in the form of overcharges paid for Humira, if AbbVie and Amgen’s unlawful conduct is

not enjoined.

       201.     Plaintiffs and the members of the Injunctive Relief Class therefore seek equitable

and injunctive relief under Section 16 of the Clayton Act, 15 U.S.C. § 26, and other applicable

laws, to correct for the anticompetitive market effects caused by AbbVie and Amgen’s unlawful

conduct, and to assure that similar anticompetitive conduct and effects do not continue or reoccur

in the future




                                                 57
    Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 62 of 85 PageID #:62



                                              COUNT II

                           Violation of State Law: Pay-For-Delay Agreement
                      (Against AbbVie and Amgen on Behalf of the Damages Class)

       202.       Plaintiffs repeat and incorporate by reference all preceding paragraphs and

allegations.

       203.       AbbVie granted Amgen a period of exclusivity to which it was not otherwise

entitled and which was worth hundreds of millions of dollars. In exchange for this substantial

consideration, Amgen agreed to drop its patent challenges and not to launch its FDA-approved

biosimilar to compete with Humira until January 31, 2023.

       204.       AbbVie and Amgen’s settlement is an unlawful pay-for-delay agreement and an

illegal contract, combination, and conspiracy in restraint of trade. The purposes and effects of

this agreement were to: (a) delay and prevent the entry of more affordable biosimilar versions of

Humira in the United States; (b) fix, raise, maintain, or stabilize the prices of Humira;

(c) allocate 100% of the U.S. adalimumab market to AbbVie.

       205.       AbbVie and Amgen implemented the terms of the agreement, and it achieved its

intended purpose. As a direct and proximate result of Defendants’ anticompetitive conduct,

alleged herein, Plaintiffs suffered harm in the form of overcharges.

       206.       There was and is no legitimate, non-pretextual, procompetitive justification for

the reverse payment from AbbVie to Amgen that outweighs its harmful effect. Even if there were

some conceivable justification, the payment was not necessary to achieve that purpose.

       207.       AbbVie and Amgen’s pay-for-delay agreement violates the following state

antitrust laws:

                  a. Ariz. Rev. Stat. Ann. §§ 44-1400, et seq., with respect to purchases in Arizona

                     by Damages Class members and/or purchases by Arizona residents.



                                                  58
Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 63 of 85 PageID #:63



        b. Cal. Bus. & Prof. Code §§ 16700, et seq., and California common law with

           respect to purchases in California by Damages Class members and/or

           purchases by California residents.

        c. C.G.S.A. §§ 35-26 and 28, et seq., with respect to purchases in Connecticut by

           Damages Class members and/or purchases by Connecticut residents.

        d. D.C. Code §§ 28-4502, et seq., with respect to purchases in D.C. by Damages

           Class members and/or purchases by D.C. residents.

        e. Haw. Rev. Stat. §§ 480-2, 480-4, et seq., with respect to purchases in Hawaii

           by Damages Class members and/or purchases by Hawaii residents.

        f. 740 Ill. Comp. Stat. §§ 10/3, et seq., with respect to purchases in Illinois by

           Damages Class members and/or purchases by Illinois residents.

        g. Iowa Code §§ 553.4, et seq., with respect to purchases in Iowa by Damages

           Class members and/or purchases by Iowa residents.

        h. Kan. Stat. Ann. §§ 50-112, et seq., with respect to purchases in Kansas by

           Damages Class members and/or purchases by Kansas residents.

        i. Me. Rev. Stat. Ann. 10 §§ 1101, et seq., with respect to purchases in Maine by

           Damages Class members and/or purchases by Maine residents.

        j. MD Code Ann., Com. Law, §§ 11-204, et seq., with respect to purchases in

           Maryland by Damages Class members and/or purchases by Maryland

           residents.

        k. Mich. Comp. Laws Ann. §§ 445.772, et seq., with respect to purchases in

           Michigan by Damages Class members and/or purchases by Michigan

           residents.




                                         59
Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 64 of 85 PageID #:64



        l. Minn. Stat. §§ 325D.51, et seq., and Minn. Stat. §§ 8.31, et seq., with respect

           to purchases in Minnesota by Damages Class members and/or purchases by

           Minnesota residents.

        m. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi

           by Damages Class members and/or purchases by Mississippi residents.

        n. Neb. Rev. Stat. §§ 59-801, et seq., with respect to purchases in Nebraska by

           Damages Class members and/or purchases by Nebraska residents.

        o. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in

           Nevada by Damages Class members and/or purchases by Nevada residents.

        p. N.H. Rev. Stat. Ann. §§ 356:2, et seq., with respect to purchases in New

           Hampshire by Damages Class members and/or purchases by New Hampshire

           residents.

        q. N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New Mexico

           by Damages Class members and/or purchases by New Mexico residents.

        r. N.Y. Gen. Bus. Law § 340 with respect to purchases in New York by

           Damages Class members and/or purchases by New York residents.

        s. N.C. Gen. Stat. §§ 75-1, et seq., with respect to purchases in North Carolina

           by Damages Class members and/or purchases by North Carolina residents.

        t. N.D. Cent. Code Ann. §§ 51-08.1-02, et seq., with respect to purchases in

           North Dakota by Damages Class members and/or purchases by North Dakota

           residents.

        u. Or. Rev. Stat. §§ 646.725, et seq., with respect to purchases in Oregon by

           Damages Class members and/or purchases by Oregon residents.




                                        60
    Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 65 of 85 PageID #:65



              v. R.I. Gen. Laws §§ 6-36-4, et seq., with respect to purchases in Rhode Island

                  by Damages Class members and/or purchases by Rhode Island residents.

              w. S.D. Codified Laws §§ 37-1-3.1, et seq., with respect to purchases in South

                  Dakota by Damages Class members and/or purchases by South Dakota

                  residents.

              x. Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in

                  Tennessee by Damages Class members and/or purchases by Tennessee

                  residents.

              y. Utah Code Ann. §§ 76-10-3104, et seq., with respect to purchases by Utah

                  residents in the Damages Class.

              z. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia by

                  Damages Class members and/or purchases by West Virginia residents.

              aa. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin by

                  Damages Class members and/or purchases by Wisconsin residents.

       208.   AbbVie and Amgen’s pay-for-delay agreement also violates the following state

consumer protection laws that prohibit anticompetitive conduct:

              a. Alaska Stat. Ann. § 45.50.471 with respect to purchases in Alaska by

                  Damages Class members and/or purchases by Alaska residents. AbbVie and

                  Amgen’s pay-for-delay agreement is an unfair method of competition and an

                  unfair practice occurring in the conduct of trade and commerce.

              b. Cal. Bus. & Prof. Code §§ 17200, et seq., and California common law with

                  respect to purchases in California by Damages Class members and/or

                  purchases by California residents.




                                              61
    Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 66 of 85 PageID #:66



               c. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida by Damages

                   Class members and/or purchases by Florida residents.

               d. Ga. Code Ann. § 10-1-393 with respect to purchases in Georgia by Damages

                   Class members and/or purchases by Georgia residents. AbbVie and Amgen’s

                   pay-for-delay agreement is an unfair method of competition and an unfair

                   practice occurring in the conduct of trade and commerce.

               e. S.C. Code Ann. §§ 39-5-20, et seq., with respect to purchases in South

                   Carolina by Damages Class members and/or purchases by South Carolina

                   residents. AbbVie and Amgen’s pay-for-delay agreement is an unfair method

                   of competition and an unfair practice occurring in the conduct of trade and

                   commerce. It is also offensive to public policy and immoral, unethical, and

                   oppressive.

               f. Vt. Stat. Ann. tit. 9, §§ 2453, et seq., with respect to purchases in Vermont by

                   Damages Class members and/or purchases by Vermont residents. AbbVie and

                   Amgen’s pay-for-delay agreement is an unfair method of competition and an

                   unfair practice occurring in the conduct of trade and commerce.

       209.    Plaintiffs and Damages Class members have been injured in their business or

property by reason of Defendants’ violations of the laws set forth above, in that Plaintiffs and

Damages Class members (i) were denied the ability to purchase lower-priced biosimilar versions

of Humira, and (ii) paid higher prices for Humira than they would have paid but for the unlawful

conduct. These injuries are of the type that the above laws were designed to prevent, and flow

from that which makes the conduct unlawful.




                                                62
    Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 67 of 85 PageID #:67



          210.   Plaintiffs and Damages Class members accordingly seek damages and multiple

damages as permitted by law.

                                            COUNT III

                                Violation of State Law: Monopolization
                            (Against AbbVie on Behalf of the Damages Class)

          211.   Plaintiffs repeat and incorporate by reference all preceding paragraphs and

allegations.

          212.   During all relevant times, AbbVie has possessed market power in the relevant

market. No other manufacturer sold a competing biosimilar version of Humira in the United

States.

          213.   AbbVie’s development, acquisition, and enforcement of its patent thicket was

undertaken and executed without regard to the merits of the patents. It was not undertaken and

executed in furtherance of legitimate uses of the patent system or out of a genuine interest in

redressing grievances. AbbVie’s conduct was instead intended solely to restrain trade, harass

potential competitors, and perpetuate AbbVie’s monopoly in the relevant market.

          214.   Through its anticompetitive conduct, AbbVie intentionally and willfully

maintained monopoly power in the relevant market.

          215.   AbbVie’s monopolistic conduct violates the following state antitrust laws:

                 a. Ariz. Rev. Stat. Ann. §§ 44-1403, et seq., with respect to purchases in Arizona

                    by Damages Class members and/or purchases by Arizona residents.

                 b. C.G.S.A. §§ 35-27, et seq., with respect to purchases in Connecticut by

                    Damages Class members and/or purchases by Connecticut residents.

                 c. D.C. Code §§ 28-4503, et seq., with respect to purchases in D.C. by Damages

                    Class members and/or purchases by D.C. residents.



                                                 63
Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 68 of 85 PageID #:68



        d. Haw. Rev. Stat. §§ 480-2, 480-9, et seq., with respect to purchases in Hawaii

           by Damages Class members and/or purchases by Hawaii residents.

        e. 740 Ill. Comp. Stat. §§ 10/3, et seq., with respect to purchases in Illinois by

           Damages Class members and/or purchases by Illinois residents.

        f. Iowa Code §§ 553.5, et seq., with respect to purchases in Iowa by Damages

           Class members and/or purchases by Iowa residents.

        g. Me. Rev. Stat. Ann. 10 §§ 1102, et seq., with respect to purchases in Maine by

           Damages Class members and/or purchases by consumer Maine residents.

        h. MD Code Ann., Com. Law, §§ 11-204, et seq., with respect to purchases in

           Maryland by Damages Class members and/or purchases by Maryland

           residents.

        i. Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to purchases in

           Michigan by Damages Class members and/or purchases by Michigan

           residents.

        j. Minn. Stat. §§ 325D.52, et seq. and Minn. Stat. §§ 8.31, et seq., with respect

           to purchases in Minnesota by Damages Class members and/or purchases by

           Minnesota residents.

        k. Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in Mississippi

           by Damages Class members and/or purchases by Mississippi residents.

        l. Neb. Rev. Stat. §§ 59-802, et seq., with respect to purchases in Nebraska by

           Damages Class members and/or purchases by Nebraska residents.

        m. Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases in

           Nevada by Damages Class members and/or purchases by Nevada residents.




                                         64
Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 69 of 85 PageID #:69



        n. N.H. Rev. Stat. Ann. §§ 356:3, et seq., with respect to purchases in New

           Hampshire by Damages Class members and/or purchases by New Hampshire

           residents.

        o. N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New Mexico

           by Damages Class members and/or purchases by New Mexico residents.

        p. N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North Carolina

           by Damages Class members and/or purchases by North Carolina residents.

        q. N.D. Cent. Code Ann. §§ 51-08.1-03, et seq., with respect to purchases in

           North Dakota by Damages Class members and/or purchases by North Dakota

           residents.

        r. Or. Rev. Stat. §§ 646.730, et seq., with respect to purchases in Oregon by

           Damages Class members and/or purchases by Oregon residents.

        s. R.I. Gen. Laws §§ 6-36-5, et seq., with respect to purchases in Rhode Island

           by Damages Class members and/or purchases by Rhode Island residents.

        t. S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in South

           Dakota by Damages Class members and/or purchases by South Dakota

           residents.

        u. Utah Code Ann. §§ 76-10-3104, et seq., with respect to purchases by Utah

           residents.

        v. W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West Virginia by

           Damages Class members and/or purchases by West Virginia residents.

        w. Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin by

           Damages Class members and/or purchases by Wisconsin residents.




                                        65
    Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 70 of 85 PageID #:70



       216.   AbbVie’s conduct also violates the following state consumer protection laws that

prohibit monopolization:

              a. Alaska Stat. Ann. § 45.50.471 with respect to purchases in Alaska by

                  Damages Class members and/or purchases by Alaska residents. AbbVie’s

                  monopolistic conduct is an unfair method of competition and an unfair

                  practice occurring in the conduct of trade and commerce.

              b. Cal. Bus. & Prof. Code §§ 17200, et seq., and California common law with

                  respect to purchases in California by Damages Class members and/or

                  purchases by California residents.

              c. Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida by Damages

                  Class members and/or purchases by Florida residents.

              d. Ga. Code Ann. § 10-1-393 with respect to purchases in Georgia by Damages

                  Class members and/or purchases by Georgia residents. AbbVie’s monopolistic

                  conduct is an unfair method of competition and an unfair practice occurring in

                  the conduct of trade and commerce.

              e. S.C. Code Ann. §§ 39-5-20, et seq., with respect to purchases in South

                  Carolina by Damages Class members and/or purchases by South Carolina

                  residents. AbbVie’s monopolistic conduct is an unfair method of competition

                  and an unfair practice occurring in the conduct of trade and commerce. It is

                  also offensive to public policy and immoral, unethical, and oppressive.

              f. Vt. Stat. Ann. tit. 9, §§ 2453, et seq., with respect to purchases in Vermont by

                  Damages Class members and/or purchases by Vermont residents. AbbVie and




                                               66
    Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 71 of 85 PageID #:71



                   Amgen’s pay-for-delay agreement is an unfair method of competition and an

                   unfair practice occurring in the conduct of trade and commerce.

       217.    Plaintiffs and Damages Class members have been injured in their business or

property by reason of Defendants’ violations of the laws set forth above, in that Plaintiffs and

Damages Class members (i) were denied the ability to purchase lower-priced biosimilar versions

of Humira, and (ii) paid higher prices for Humira than they would have paid but for the unlawful

conduct. These injuries are of the type that the above laws were designed to prevent, and flow

from that which makes the conduct unlawful.

       218.    Plaintiffs and Damages Class members accordingly seek damages and multiple

damages as permitted by law.

                                           COUNT IV

                    Violation of State Law: Unfair and Unconscionable Conduct
                    (Against Defendant AbbVie on Behalf of the Damages Class)

       219.    Plaintiffs repeat and incorporate by reference all preceding paragraphs and

allegations

       220.    AbbVie engaged in unfair methods of competition and unfair and unconscionable

acts and practices to wrongfully frustrate the process of biosimilar versions of Humira coming to

market. AbbVie abused the regulatory and judicial system with its conduct, which was not

intended to redress legitimate grievances, but was instead undertaken for purposes of harassing

would-be manufacturers.

       221.    AbbVie’s conduct has offended public policy. The Biologics Price Competition

and Innovation Act of 2009 established the abbreviated biosimilar approval process as a means

to provide more treatment options, increase access to lifesaving medications, and potentially

lower health care costs. In addition, public policy permits companies to obtain patents to protect



                                                67
    Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 72 of 85 PageID #:72



their legitimate intellectual property rights, but patents are not intended to provide a vehicle for

companies to create a patent thicket whose very existence is intended only to frustrate other

companies’ efforts to lawfully and legitimately bring products to market. In addition to offending

public policy, AbbVie’s conduct is also immoral, unethical, oppressive, and unscrupulous.

       222.    The purposes and effects of this agreement were to: (a) delay and prevent the

entry of more affordable biosimilar versions of Humira in the United States; (b) fix, raise,

maintain, or stabilize the prices of Humira; and (c) allocate 100% of the U.S. adalimumab market

to AbbVie. As a direct and proximate result of AbbVie’s unfair and unconscionable conduct,

Plaintiffs and members of the Damages Class were denied the opportunity to purchase lower-

priced biosimilar versions of Humira, were forced to pay higher prices for Humira than they

would have had a biosimilar been available, and lost money or property as a result.

       223.    There was and is a gross disparity between the price that Plaintiffs and Damages

Class members paid for Humira and the value they received. Much more affordable, biosimilar

versions of Humira would have been available sooner and in greater quantity, and prices for

branded Humira would have been lower, but for AbbVie’s unfair and unconscionable conduct.

Plaintiffs and class members purchased, paid and/or provided reimbursement for some or all of

the price of Humira for purchases intended primarily for personal, family, and/or household use.

       224.    AbbVie’s conduct was intended to, and did, cause substantial injury to end-payers

in the form of denying them the ability to purchase less-expensive biosimilar versions of Humira.

Plaintiffs and other end-payers could not reasonably have avoided injury from AbbVie’s

wrongful conduct. AbbVie’s conduct occurred in connection with consumer transactions related

to the availability and sale of adalimumab products.




                                                 68
     Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 73 of 85 PageID #:73



       225.     There are no countervailing benefits to AbbVie’s conduct that would outweigh

the injury caused to end-payers.

       226.     AbbVie’s conduct violates the following state laws:

A.     Alaska

       227.     The Alaska Unfair Trade Practices and Consumer Protection Act prohibits

“unfair … acts or practices in the conduct or trade or commerce.” ALASKA STAT. ANN.

§ 45.50.471.

       228.     By reason of the conduct alleged herein, AbbVie has engaged in unfair methods

of competition and unfair acts or practices in the conduct of trade or commerce. ALASKA STAT.

ANN. §§ 45.50.471, et seq.

       229.     Plaintiffs and members of the Damages Class purchased Humira within the State

of Alaska during the class period. But for AbbVie’s conduct set forth herein, the price paid

would have been lower, in an amount to be determined at trial.

       230.     As a direct and proximate cause of AbbVie’s unlawful conduct, Plaintiffs and the

members of the Damages Class suffered an ascertainable loss of money or property and are

threatened with further injury.

       231.     By reason of the foregoing, Plaintiffs and the Damages Class are entitled to seek

all forms of relief, including up to treble damages, $500 in damages per violation, and reasonable

attorneys’ fees and costs. ALASKA STAT. ANN. § 45.50.531.

B.     Arizona

       232.     The Arizona Consumer Fraud Act prohibits unfair acts and practices in

connection with the sale or advertisement of any merchandise.” ARIZ. REV. STAT. § 44-1522(A).




                                                69
     Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 74 of 85 PageID #:74



       233.    By reason of the conduct alleged herein, AbbVie has engaged in unfair acts and

practices in connection with the sale of Humira and has violated the Arizona Consumer Fraud Act,

§§ 44-1521, et seq.

       234.    Plaintiffs and members of the Damages Class purchased Humira within the State

of Arizona during the class period. But for AbbVie’s conduct set forth herein, the price paid

would have been lower, in an amount to be determined at trial.

       235.    As a direct and proximate cause of AbbVie’s unlawful conduct, Plaintiffs and the

members of the Damages Class have been injured in their business or property and are

threatened with further injury.

       236.    By reason of the foregoing, Plaintiffs and the Damages Class are entitled to seek

all forms of relief, including up to treble damages and reasonable attorneys’ fees and costs.

C.     California

       237.    The California Unfair Competition Law prohibits any “unlawful” or “unfair …

business act or practice.” CAL. BUS. & PROF. CODE § 17200.

       238.    By reason of the conduct alleged herein, AbbVie has engaged in unfair business

acts and practices. AbbVie’s conduct is also unlawful in that it violates, among other things, the

Federal Trade Commission Act, 15 U.S.C. 45, et seq. CAL. BUS. & PROF. CODE §§ 17200, et seq.

       239.    This claim is instituted pursuant to §§17203 and 17204 of the California Business

and Professions Code, to obtain restitution from AbbVie for acts, as alleged herein, that violated

the Unfair Competition Law.

       240.    Plaintiffs and members of the Damages Class are entitled to full restitution and/or

disgorgement of all revenues, earnings, profits, compensation, and benefits that may have been

obtained by AbbVie as a result of such business acts or practices.




                                                70
     Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 75 of 85 PageID #:75



       241.    The unlawful and unfair business practices of AbbVie, and each of them, as

described above, have caused and continue to cause Plaintiffs and members of the Damages

Class to pay supra-competitive and artificially-inflated prices for Humira sold in the State of

California. Plaintiffs and the members of the Damages Class suffered injury in fact and lost

money or property as a result of such unfair competition.

       242.    As alleged in this complaint, AbbVie has been unjustly enriched as a result of

their wrongful conduct and by AbbVie’s unfair competition. Plaintiffs and the members of the

Damages Class are accordingly entitled to equitable relief including restitution and/or

disgorgement of all revenues, earnings, profits, compensation, and benefits that may have been

obtained by AbbVie as a result of such business practices, pursuant to California Business and

Professions Code §§17203 and 17204.

D.     District of Columbia

       243.    The District of Columbia Consumer Protection Procedures Act prohibits “any

person” from “engag[ing] in an unfair … trade practice.” D.C. CODE § 28-3904.

       244.    By reason of the conduct alleged herein, AbbVie has engaged in unfair trade

practices in connection with consumer transactions. D.C. CODE §§ 28-3904, et seq.

       245.    AbbVie is a “merchant” within the meaning of D.C. Code § 28- 3901(a)(3).

       246.    AbbVie’s unlawful conduct substantially affected the District of Columbia’s trade

and commerce.

       247.    As a direct and proximate cause of AbbVie’s unlawful conduct, Plaintiffs and

members of the Damages Class have been injured in their business or property and are threatened

with further injury.

       248.    By reason of the foregoing, Plaintiffs and members of the Damages Class are

entitled to seek all forms of relief, including treble damages or $1,500 per violation (whichever is


                                                71
       Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 76 of 85 PageID #:76



greater) plus punitive damages, reasonable attorney’s fees and costs under D.C. Code §§ 28-

3901, et seq.

E.       Florida

         249.   The Florida Deceptive & Unfair Trade Practices Act prohibits “unconscionable

acts or practices” and “unfair … act or practices in the conduct of any trade or commerce.”

FLA. STAT. § 501.204.

         250.   By reason of the conduct alleged herein, AbbVie has engaged in unconscionable

and unfair acts and practices in the conduct of trade and commerce. FLA. STAT. §§ 501.204, et

seq.

         251.   The primary policy of the FDUTPA is “[t]o protect the consuming public and

legitimate business enterprises from those who engage in unfair methods of competition, or

unconscionable, deceptive, or unfair acts or practices in the conduct of any trade or commerce.”

FLA. STAT. § 501.202(2).

         252.   Plaintiffs and Members of the Damages Class purchased Humira within the State

of Florida during the class period. But for AbbVie’s conduct set forth herein, the price of Humira

or biosimilar versions of Humira would have been lower, in an amount to be determined at trial.

         253.   AbbVie’s unlawful conduct substantially affected Florida’s trade and commerce.

         254.   As a direct and proximate cause of AbbVie’s unlawful conduct, Plaintiffs and the

members of the Damages Class have been injured in their business or property by virtue of

overcharges for Humira and are threatened with further injury.

         255.   By reason of the foregoing, Plaintiffs and the members of the Damages Class are

entitled to seek all forms of relief, including injunctive relief pursuant to Florida Statutes

§ 501.208 and declaratory judgment, actual damages, reasonable attorneys’ fees and costs

pursuant to Florida Statutes § 501.211.


                                                  72
     Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 77 of 85 PageID #:77



F.     Georgia

       256.       The Georgia Fair Business Practices Act prohibits “unfair … acts or practices.”

GA. CODE ANN. § 10-1-393.

       257.       By reason of the conduct alleged herein, AbbVie has engaged in unfair acts and

practices in the conduct of consumer transactions and consumer acts or practices in trade or

commerce. GA. CODE ANN. §§ 10-1-393, et seq.

       258.       AbbVie’s unlawful conduct substantially affected Georgia trade and commerce.

       259.       As a direct and proximate cause of AbbVie’s unlawful conduct, Plaintiffs and the

members of the Damages Class have been injured in their business or property and are

threatened with further injury

       260.       By reason of the foregoing, Plaintiffs and members of the Damages Class are

entitled to seek all forms of relief available under GA. CODE ANN. §§ 10-1-399, et seq.

G.     Illinois

       261.       The Illinois Consumer Fraud and Deceptive Business Practices Act prohibits

“unfair … acts or practices.” 815 ILCS § 505/2.

       262.       By reason of the conduct alleged herein, AbbVie has engaged in unfair acts and

practices. 815 ILCS §§ 505/2, et seq. AbbVie’s conduct was directed at the market generally and

implicates the welfare of consumers.

       263.       AbbVie’s unlawful conduct substantially affected Illinois’s trade and commerce.

       264.       As a direct and proximate cause of AbbVie’s unlawful conduct, Plaintiffs and

members of the Damages Class were actually deceived and have been injured in their business or

property and are threatened with further injury.




                                                   73
     Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 78 of 85 PageID #:78



       265.    By reason of the foregoing, Plaintiffs and members of the Damages Class are

entitled to seek all forms of relief, including actual damages or any other relief the Court deems

proper under 815 Illinois Compiled Statutes 505/10a, et seq.

H.     Nebraska

       266.    The Nebraska Consumer Protection Act prohibits “unfair … acts or practices in

the conduct of any trade or commerce.” NEB. REV. ST. § 59-1602.

       267.    By reason of the conduct alleged herein, AbbVie has engaged in unfair acts and

practices in the conduct of trade or commerce.

       268.    AbbVie’s unlawful conduct substantially affected Nebraska’s trade and commerce.

       269.    As a direct and proximate cause of AbbVie’s unlawful conduct, Plaintiffs and the

members of the Damages Class have been injured in their business or property and are threatened

with further injury.

       270.    By reason of the foregoing, Plaintiffs and members of the Damages Class are

entitled to seek all forms of relief available under Nebraska Revised Statutes § 59- 1614.

I.     Nevada

       271.    The Nevada Deceptive Trade Practices Act prohibits companies from engaging

conduct that violates “a state or federal statute or regulation relating to the sale or lease of goods

or service.” N.R.S. § 598.0923.

       272.    By reason of the conduct alleged herein, AbbVie’s conduct violates state and

federal law, in particular the Federal Trade Commission Act, 15 U.S.C. 45, et seq.

       273.    AbbVie’s unlawful conduct substantially affected Nevada’s trade and commerce.

       274.    AbbVie’s conduct was willful.




                                                  74
       Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 79 of 85 PageID #:79



          275.   As a direct and proximate cause of AbbVie’s unlawful conduct, the members of the

Damages Class have been injured in their business or property and are threatened with further

injury.

          276.   By reason of the foregoing and pursuant to N.R.S. § 41.600, the Damages Class is

entitled to seek all forms of relief, including damages, reasonable attorneys’ fees and costs, and a

civil penalty of up to $5,000 per violation under Nevada Revised Statutes § 598.0993.

J.        New Hampshire

          277.   The New Hampshire Consumer Protection Act prohibits “any unfair … act or

practice in the conduct of any trade or commerce.” N.H. REV. STAT. § 358-A:2

          278.   By reason of the conduct alleged herein, AbbVie has engaged in unfair acts and

practices in the conduct of trade or commerce and has violated N.H. REV. STAT. §§ 358-A:2, et

seq.

          279.   AbbVie’s conduct was willful and knowing.

          280.   AbbVie’s unlawful conduct substantially affected New Hampshire’s trade and

commerce.

          281.   As a direct and proximate cause of AbbVie’s unlawful conduct, Plaintiffs and the

members of the Damages Class have been injured in their business or property and are threatened

with further injury.

          282.   By reason of the foregoing, Plaintiffs and the members of the Damages Class are

entitled to seek all forms of relief available under New Hampshire Revised Statutes §§ 358-A:10

and 358-A:10-a.

K.        New Mexico

          283.   The New Mexico Unfair Practices Act prohibits “unfair … trade practices and

unconscionable trade practices in the conduct of any trade or commerce.” N.M.S.A. § 57-12-3.


                                                75
     Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 80 of 85 PageID #:80



         284.   By reason of the conduct alleged herein, AbbVie has engaged in unfair and

unconscionable trade practices in the conduct of trade or commerce and has violated N.M.S.A.

§§ 57-12-3, et seq.

         285.   AbbVie’s conduct constituted “unconscionable trade practices” in that such

conduct resulted in a gross disparity between the value received by the New Mexico Damages

Class members and the price paid by them for Humira as set forth in New Mexico Statutes §§ 57-

12-2E.

         286.   AbbVie’s conduct was willful.

         287.   As a direct and proximate cause of AbbVie’s unlawful conduct, Plaintiffs and the

members of the Damages Class have been injured in their business or property and are threatened

with further injury.

         288.   By reason of the foregoing, Plaintiffs and members of the Damages Class are

entitled to seek all forms of relief, including actual damages or up to $300 per violation, whichever

is greater, plus reasonable attorney’s fees under New Mexico Statutes § 57-12-10.

L.       North Carolina

         289.   The North Carolina Unfair Trade and Business Practices Act prohibits “unfair …

acts or practices in or affecting commerce.” N.C. GEN. STAT. § 75-1.1

         290.   By reason of the conduct alleged herein, AbbVie has engaged in unfair acts and

practices affecting commerce and has violated N.C. GEN. STAT. §§ 75-1.1, et seq. AbbVie’s

conduct is offensive to public policy and is immoral, unethical, oppressive, unscrupulous, and

substantially injurious to consumers

         291.   AbbVie’s conduct constitutes consumer-oriented acts or practices within the

meaning of North Carolina law, which resulted in consumer injury and broad adverse impact on

the public at large and harmed the public interest of North Carolina consumers.


                                                 76
      Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 81 of 85 PageID #:81



        292.   Plaintiffs and members of the Damages Class purchased Humira within the State

of North Carolina during the class period. But for AbbVie’s conduct set forth herein, the price

paid would have been lower, in an amount to be determined at trial.

        293.   As a direct and proximate cause of AbbVie’s unlawful conduct, Plaintiffs and the

members of the Damages Class have been injured in their business or property and are

threatened with further injury.

        294.   By reason of the foregoing, Plaintiffs and the members of the Damages Class are

entitled to seek all forms of relief, including treble damages under North Carolina General

Statutes § 75-16.

M.      North Dakota

        295.   The North Dakota Unfair Trade Practices Law prohibits “the act, use, or

employment … of any act or practice … which is unconscionable” NDCC § 51-15-02.

        296.   By reason of the conduct alleged herein, AbbVie has engaged in unconscionable

acts and practices and has violated NDCC §§ 51-15-02, et seq.

        297.   AbbVie’s unlawful conduct substantially affected North Dakota’s trade and

commerce.

        298.   AbbVie’s conduct was willful.

        299.   As a direct and proximate cause of AbbVie’s unlawful conduct, Plaintiffs and the

members of the Damages Class have been injured in their business or property and are

threatened with further injury.

        300.   By reason of the foregoing, Plaintiffs and the members of the Damages Class are

entitled to seek all forms of relief, including damages and injunctive relief under NDCC § 51-10-

06.




                                               77
     Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 82 of 85 PageID #:82



N.     South Carolina

       301.    The South Carolina Unfair Trade Practices Act prohibits “unfair … acts or

practices in the conduct of any trade or commerce.” S.C. CODE ANN. § 39-5-20.

       302.    By reason of the conduct alleged herein, AbbVie has engaged in unfair acts and

practices in the conduct of trade or commerce and has violated South Carolina Code §§ 39-5-10,

et seq. AbbVie’s conduct is offensive to public policy and is immoral, unethical, and oppressive.

       303.    AbbVie’s unlawful conduct substantially affected South Carolina’s trade and

commerce.

       304.    Plaintiffs and members of the Damages Class purchased Humira within the State

of South Carolina during the class period. But for AbbVie’s conduct set forth herein, the price

paid would have been lower, in an amount to be determined at trial.

O.     Utah

       305.    The Utah Consumer Sales Practices Act prohibits any “unconscionable act or

practice.” UTAH CODE ANN. § 13-11-5.

       306.    By reason of the conduct alleged herein, AbbVie has engaged unconscionable acts

and practices in connection with consumer transactions. UTAH CODE ANN. §§ 13-11-5, et seq.

       307.    Plaintiffs and members of the Damages Class purchased Humira within the State

of Utah during the class period. But for AbbVie’s conduct set forth herein, the price paid would

have been lower, in an amount to be determined at trial.

       308.    AbbVie knew or had reason to know that their conduct was unconscionable.

       309.    AbbVie’s unlawful conduct substantially affected Utah’s trade and commerce.

       310.    As a direct and proximate cause of AbbVie’s unlawful conduct, Plaintiffs and the

members of the Damages Class have been injured in their business or property and are

threatened with further injury.


                                               78
     Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 83 of 85 PageID #:83



       311.      By reason of the foregoing, Plaintiffs and the members of the Damages Class are

entitled to seek all forms of relief, including declaratory judgment, injunctive relief, damages,

and ancillary relief, pursuant to Utah Code Ann. §§ 13-11-19(5) and 13-11-20.

P.     West Virginia

       312.      The West Virginia Consumer Credit and Protection Act prohibits “unfair … acts

or practices in the conduct of any trade or commerce.” W. VA. CODE § 46A-6-104.

       313.      By reason of the conduct alleged herein, AbbVie has engaged in unfair acts and

practices in the conduct of trade or commerce and has violated §§ 46A-6-101, et seq. of the West

Virginia Code.

       314.      Plaintiffs and members of the Damages Class purchased Humira within the State

of West Virginia during the class period. But for AbbVie’s conduct set forth herein, the price

paid would have been lower, in an amount to be determined at trial.

       315.      As a direct and proximate cause of AbbVie’s unlawful conduct, Plaintiffs and the

members of the Damages Class have been injured in their business or property and are

threatened with further injury.

       316.      As a result of AbbVie’s violation of §47-18-3 of the West Virginia Antitrust Act,

Plaintiffs and members of the Damages Class seek all recoverable damages and their cost of suit,

including reasonable attorneys’ fees, pursuant to §§ 46A-5-101(a) and 46A-5-104 of the West

Virginia Code.

                                  XII.   DEMAND FOR RELIEF

       WHEREFORE, Plaintiffs, on behalf of themselves and the proposed Classes,

respectfully demand that the Court:

       i.        Determine that this action may be maintained as a class action pursuant to Fed. R.
                 Civ. P. Rule 23(a), (b)(2), and (b)(3), direct that reasonable notice of this action,
                 as provided by Rule 23(c)(2), be given to the Class, and declare Louisiana Health


                                                  79
    Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 84 of 85 PageID #:84



               Service & Indemnity Company, d/b/a/ Blue Cross and Blue Shield of Louisiana;
               and HMO Louisiana, Inc. as named representatives of the Class;

       ii.     Conduct expedited discovery proceedings leading to a prompt trial on the merits
               before a jury on all claims and defenses;

       iii.    Enter judgment against AbbVie and in favor of Plaintiffs and the Classes;

       iv.     Award damages (i.e., three times overcharges) to the Damages Class in an amount
               to be determined at trial, plus interest in accordance with law;

       v.      Award Plaintiffs and the Damages Class their costs of suit, including reasonable
               attorneys’ fees as provided by law;

       vi.     Enter injunctive relief to stop AbbVie’s unlawful conduct; and

       vii.    Award such further and additional relief as is necessary to correct for the
               anticompetitive market effects AbbVie’s unlawful conduct caused and as the
               Court may deem just and proper under the circumstances.

                                    XIII. JURY DEMAND

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs, on behalf of

themselves and the proposed Classes, demand a trial by jury on all issues so triable.


Dated: April 30, 2019                            Respectfully submitted,

                                                 /s/ Elizabeth A. Fegan
                                                 Elizabeth A. Fegan (Bar No. 6229226)
                                                 HAGENS BERMAN SOBOL SHAPIRO LLP
                                                 455 North Cityfront Plaza Drive, Suite 2410
                                                 Chicago, IL 60611
                                                 Telephone: (708) 628-4949
                                                 Facsimile: (708) 628-4950
                                                 Email: beth@hbsslaw.com

                                                 Steve W. Berman (Bar No. 3126833)
                                                 HAGENS BERMAN SOBOL SHAPIRO LLP
                                                 1301 Second Avenue, Suite 2000
                                                 Seattle, WA 98101
                                                 Telephone: (206) 623-7292
                                                 Facsimile: (206) 623-0594
                                                 Email: steve@hbsslaw.com




                                                80
Case: 1:19-cv-02904 Document #: 1 Filed: 04/30/19 Page 85 of 85 PageID #:85



                                     Thomas M. Sobol
                                     Lauren Guth Barnes
                                     HAGENS BERMAN SOBOL SHAPIRO LLP
                                     55 Cambridge Parkway, Suite 301
                                     Cambridge, MA 02142
                                     Tel: (617) 482-3700
                                     Fax: (617) 482-3003
                                     tom@hbsslaw.com
                                     lauren@hbsslaw.com

                                     James R. Dugan, II
                                     David S. Scalia
                                     THE DUGAN LAW FIRM, LLC
                                     One Canal Place – Suite 1000
                                     365 Canal Street
                                     New Orleans, LA70130
                                     Tel: 504-648-0180
                                     Fax: 866-328-7670
                                     jdugan@dugan-lawfirm.com
                                     dscalia@dugan-lawfirm.com
                                     dplymale@dugan-lawfirm.com
                                     bonnie@dugan-lawfirm.com


                                     Attorneys for Plaintiffs and the Proposed
                                     Class

                                     Allison Pham
                                     Jessica Chapman
                                     Charles A. O’Brien
                                     LOUISIANA HEALTH SERVICE & INDEMNITY
                                     COMPANY, D/B/A BLUE CROSS AND BLUE
                                     SHIELD OF LOUISIANA
                                     5525 Reitz Avenue
                                     P.O. Box 98029
                                     Baton Rouge, Louisiana 80809
                                     Tel.: (225) 295-2199
                                     Fax: (225) 297-2760

                                     Attorneys for Louisiana Health Service &
                                     Indemnity Company, d/b/a Blue Cross and
                                     Blue Shield of Louisiana; and HMO
                                     Louisiana, Inc.




                                    81
